            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 1 of 96



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 BLUE CROSS AND BLUE SHIELD OF LOUISIANA,
 and HMO LOUISIANA, INC., on behalf of themselves              CLASS ACTION COMPLAINT
 and all others similarly situated,
                                                               JURY TRIAL DEMANDED
                           Plaintiffs
 vs.

 INSYS THERAPEUTICS, INC. and JOHN DOES 1-
 100,

                            Defendants.



       Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue Shield of

Louisiana (“BCBSLA”) and HMO Louisiana, Inc. (collectively “Plaintiffs” or “BCBSLA”), on

behalf of themselves and a proposed class of similarly situated third party payors (“TPPs”), bring

this action against Insys Therapeutics, Inc. (“Insys”) and John Does 1-100 and allege the

following based on (a) personal knowledge as to themselves, (b) investigation of counsel, and (c)

information and belief.

                                    I.     INTRODUCTION

       1.       Subsys, a powerful opioid fentanyl spray, is both a tightly controlled and

expensive prescription drug with a limited FDA-approved indication: the treatment of

breakthrough cancer pain in opioid-tolerant adult cancer patients. The universe of such patients is

small. But despite this narrow indication, Insys turned Subsys into a cash cow, generating

revenue of hundreds of millions of dollars yearly through unnecessary and fraudulent

prescriptions to thousands of patients.




                                                 1
               Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 2 of 96



          2.       Insys crafted and implemented a two-tiered scheme of fraud and deceit to line its

pockets. First, Insys promoted off-label use of Subsys, rewarding prescribing doctors, including

John Does, with kickbacks in the form of speaker fees, administrative help, and more. Second,

Insys lied to TPPs to have Subsys prescriptions covered by health insurance. Impersonating

doctor office staff, Insys employees communicated with TPPs, falsified records, and defrauded

TPPs into approving and paying and/or reimbursing for thousands of off-label Subsys

prescriptions for patients who did not have breakthrough cancer pain.

          3.       Subsys is and has been Insys’s principal product for the last several years,

accounting for up to 98 percent of Insys’s annual net revenues. Net revenue from the drug was

$8.6 million in 2012, the year Subsys first became available. A year later, net revenue jumped to

$96 million. In 2015, Insys made $330 million from Subsys, a 400-fold increase from 2012.

          4.       Publically, Insys attributed Subsys’s revenue growth to, among other things, its

“successful execution of [its] Subsys strategy,” which included “increased prescriptions and

change in mix of prescribed dosages”1 and “a focused market penetration strategy.”2 That

“focused market penetration strategy” involved clear fraud: persistent illegal off-label marketing,

illegal kickbacks to prescribers, and a wide-ranging scheme to defraud TPPs into authorizing

insurance coverage for off-label prescriptions of Subsys by misrepresenting the health conditions

of the persons to whom Subsys was prescribed.

          5.       Insys raked in money, almost exclusively from private and public TPPs, for

prescriptions that never should have been prescribed and, if the truth were known, would not

have been authorized and paid for by TPPs.


    1
        Insys Therapeutics, Inc., Form 10-Q, May 14, 2014, p. 23.
    2
       Insys Therapeutics Conference Call with Investors, November 11, 2014,
https://www.sec.gov/Archives/edgar/data/1516479/000143774914020715/ex99-2.htm.



                                                          2
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 3 of 96



       6.       Since at least 2013, Insys engaged in a fraudulent, illegal, and unfair scheme

designed to unlawfully and unjustly obtain reimbursements from Plaintiffs and members of the

Class for prescriptions of Subsys that are not properly reimbursable because the patients

receiving the prescriptions do not have breakthrough cancer pain and/or are not tolerant to

opioids.

       7.       In August 2018, Insys announced a settlement in principle with the U.S.

Department of Justice under which Insys would pay at least $150 million, with potentially up to

$75 million more for “contingent events,” to resolve claims that Insys knowingly offered and

paid kickbacks to induce prescriptions of Subsys and knowingly caused Medicare and other

federal health care programs to pay for off-label uses of the drug.

       8.       Defendants’ fraud put patients at risk by exposing them to a powerful, highly

addictive narcotic, thwarted the controls TPPs put in place to ensure only medically necessary

on-label prescriptions were approved, and wasted precious healthcare dollars, all to pad Insys’s

profits. Plaintiffs bring this class action on behalf of TPPs who purchased, paid, and/or provided

reimbursement for some or all of the purchase price of the prescription opioid Subsys and were

defrauded into spending hundreds of millions of dollars for off-label prescriptions of the drug.

                                         II.    PARTIES

A.     Plaintiffs

       9.       Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue

Shield of Louisiana (“BCBSLA”) is a not-for-profit mutual insurance company organized and

existing under the laws of the state of Louisiana. BCBSLA provides and manages health benefits

to more than 1 million people primarily in the state of Louisiana and throughout the United

States. BCBSLA also provides third-party administrative (TPA) services for members of self-




                                                 3
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 4 of 96



funded employee health plans. BCBSLA has paid all or part of the cost of its participants’

purchases of Subsys in multiple states during the Class Period, as defined herein.

       10.     HMO Louisiana, Inc. (“HMOLA”) is a domestic health maintenance organization

licensed to conduct business in the state of Louisiana. HMOLA is a wholly owned subsidiary of

Louisiana Health Service & Indemnity Company. HMOLA provides and manages health

benefits to participants, members, and beneficiaries primarily in the state of Louisiana and

throughout the United States. HMOLA also provides third-party administrative (TPA) services

for members of self-funded employee health plans. HMOLA has paid all or part of the cost of its

participants’ purchases of Subsys during the Class Period, as defined herein.

B.     Defendants

       11.     Insys Therapeutics, Inc. is a Delaware corporation with headquarters located at

1333 South Spectrum Boulevard, Suite 100, Chandler, Arizona. Insys represents that it is a

commercial-stage specialty pharmaceutical company that develops and commercializes

supportive care products primarily designed to assist patients with pain management attributable

to their disease, treatments, or therapies. Insys manufactures and sells Subsys, a fentanyl

sublingual spray, approved by the Food and Drug Administration (“FDA”) for treatment of

breakthrough pain in cancer patients who are already receiving and tolerant to opioids for the

management of chronic pain.

       12.     Upon information and belief, Defendants John Does 1-100 are individual health

care professionals who received kickbacks from Insys and/or facilitated payment by a TPP for

one or more off-label prescriptions of Subsys in violation of the TPP’s policies and whose names

and addresses of residence are unknown.




                                                 4
              Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 5 of 96



                                     III.   JURISDICTION AND VENUE

           13.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1961, et seq., raise a federal question.

           14.      This Court also has jurisdiction over this matter under 28 U.S.C. § 1332(d)

because this action is a class action in which the aggregate amount in controversy for the

proposed class exceeds $5,000,000, and at least one member of the putative class is a citizen of a

state different from that of one of the Defendants. This Court has supplemental jurisdiction over

the remaining state law claims pursuant to 28 U.S.C. § 1367.

           15.      Venue is appropriate in this District under 28 U.S.C. §1391 because Insys, as a

corporation, is deemed to reside in any judicial district in which it is subject to personal

jurisdiction. Additionally, venue is proper in this District under 18 U.S.C. §1965 because Insys

received substantial compensation from the sales of Subsys in this District, made

misrepresentations and material omissions about Subsys in this District, and can be found, has an

agent, and/or transact its affairs in this District.

                                      IV.   FACTUAL ALLEGATIONS

A.         Pharmaceutical manufacturers may promote a drug only for on-label, approved
           indications.

           16.      Under the Food, Drug, and Cosmetics Act (“FDCA”) 21 U.S.C. §§ 301-97, the

sponsor of a pharmaceutical product must demonstrate, through clinical trials and testing, to the

satisfaction of the FDA that the drug is safe and effective for each of its intended uses and gain

final approval from the FDA before it can market the drug in the United States.3




     3
         21 U.S.C. § 355(a) & (d).



                                                       5
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 6 of 96



         17.      The FDA’s (often multi-year) approval process does not result in approval of a

drug for the treatment of a sickness in general. Rather, the FDA approves a drug for treatment of

a specific condition for which the drug has been tested in patients. The specific approved use is

called the “indication” for which the drug may be prescribed. Additionally, as part of the

approval process, the FDA specifies particular dosages determined to be safe and effective for

each indication.

         18.      The indications and dosages approved by the FDA are set forth in the drug’s

labeling, the content of which must also be reviewed and approved by the FDA.4

         19.      Under the Food and Drug Administration Modernization Act of 1997

(“FDAMA”), if a manufacturer wishes to market or promote an approved drug for uses not

approved by the FDA, the manufacturer must resubmit the drug for another series of clinical

trials and testing similar to those required for the initial approval.5 Until subsequent approval of

the new use has been granted, the unapproved use is considered to be “off-label”: use of an

approved drug for any purpose, or in any manner, other than what is described in the drug’s

labeling. Off-label use includes treating a condition not indicated on the label, treating the

indicated condition at a different dose or frequency than specified on the label, or treating a

different patient population (e.g., treating a child when the drug is approved only to treat adults).

         20.      Although physicians may prescribe drugs for off-label usage, the law prohibits

drug manufacturers from marketing or promoting a drug for a use that the FDA has not

approved. Specifically, under the FDCA, (1) a manufacturer may not introduce a drug into

interstate commerce with an intent that it be used for an off-label purpose, and (2) a



   4
       21 U.S.C. §§ 352, 355(d).
   5
       21 U.S.C. § 360aaa(b) & (c).



                                                  6
              Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 7 of 96



manufacturer illegally “misbrands” a drug if the drug’s labeling (which includes all marketing

and promotional materials relating to the drug) describes intended uses for the drug that have not

been approved by the FDA.6

           21.      Thus, the FDCA prohibits drug companies from promoting approved drugs for

unapproved uses and/or from making misleading claims as to the drug’s safety or effectiveness.7

These regulations are intended to protect patients and consumers by ensuring that drug

companies do not promote drugs for uses other than those that the manufacturer has

demonstrated to be safe and effective to the FDA’s satisfaction.

B.         Subsys is a highly addictive and tightly controlled narcotic.

           22.      In March 2012, Insys began selling Subsys, a sublingual (under the tongue)

fentanyl spray with FDA approval for only a very limited indication: management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

opioid therapy for their underlying persistent cancer pain. This narrow indication makes the

market for FDA-approved use of Subsys small.

           23.      Subsys is one of the most powerful narcotics available, estimated to be 50 times

as potent as heroin and 50-100 times more potent than morphine. Side effects of this fentanyl

spray include the potential of death caused by respiratory suppression.

           24.      Like other opioids (including Oxycontin (oxycodone), Opana (oxymorphone),

Dilaudid (hydromorphone), and Vicodin (hydrocodone)), fentanyl is highly addictive and is

among the medications at the epicenter of the growing opioid epidemic in the United States.8


     6
         21 U.S.C. §§ 331, 352.
     7
         See 21 U.S.C. §§ 331, 352, 355(d).
     8
      On November 5, 2015, the U.S. Drug Enforcement Agency (“DEA”) announced that drug overdose deaths had
become the leading cause of injury death in the United States, ahead of deaths from motor vehicle accidents and
firearms. On February 2, 2016, based on the continuing widespread abuse of prescription opioids and resulting
astronomical increase in heroin use nationally, President Obama proposed $1.1 billion in new funding “to address
the prescription opioid abuse and heroin use epidemic.” The Fact Sheet announcing the President’s budget proposal



                                                       7
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 8 of 96



Because of the potential dangers posed by the misuse and abuse of opioids, fentanyl is

designated as a federal Schedule II Controlled Substance; products that contain fentanyl are part

of a tightly controlled system of distribution as a result.

        25.        For example, the FDA requires that doctors prescribing and pharmacies

dispensing Subsys enroll in the Transmucosal Immediate Release Fentanyl (“TIRF”) Risk

Evaluation and Mitigation Strategy (“REMS”) Access program. The TIRF REMS Access

program consists of a restricted distribution program to reduce the risk of misuse, abuse,

addiction, and overdose with Subsys and other fentanyl drugs with the same or similar limited

indication. Doctors must commit to reviewing educational material about TIRF drugs,

acknowledge the approved indications and risks, counsel patients, and ensure the drugs are

prescribed only to appropriate patients.

C.      Defendants defrauded Class members by secretly marketing Subsys off-label and
        fraudulently obtaining insurance coverage for off-label Subsys prescriptions.

        26.      Given the single approved indication of treatment of breakthrough cancer pain in

opioid-tolerant cancer patients, the market for FDA-approved use of Subsys was highly limited.

Insys knew, though, that “off-label” use of the drug could present significant financial rewards.

The country’s consumption of opioids is well documented and Subsys was a particularly

attractive new option given its potency and its sublingual delivery.




stated, among other things, that: New Data from the U.S. Centers for Disease Control and Prevention (“CDC”)
shows that opioids — a class of drugs that include prescription pain medications and heroin — were involved in
28,648 deaths in 2014. In particular, the CDC found a continued sharp increase in heroin-involved deaths and an
emerging increase in deaths involving synthetic opioids, such as fentanyl. Between 2015 and 2016, deaths by
fentanyl and similar synthetic opioids nearly doubled nationally, accounting for more than 42,249 deaths in 2016,
according to the CDC. Drug Overdose Death Data, CENTERS FOR DISEASE CONTROL AND PREVENTION, (last visited
Sept. 10, 2018), https://www.cdc.gov/drugoverdose/data/statedeaths.html. In July of 2017, the Boston Globe
reported that in the prior year opioids were linked to 2,069 deaths in Massachusetts, a 15 percent increase from the
year before. Fentanyl was found in 69 percent of those deaths in which a toxicology screen was available. Brian
MacQuarrie, N.E. Fentanyl Deaths ‘Like No Other Epidemic,” BOSTON GLOBE, (July 27, 2017),
https://www.bostonglobe.com/metro/2017/07/27/dea/TFsSiM6h83snc5f9cbRAdN/story.html.



                                                         8
             Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 9 of 96



        27.      To reach the “off-label” market, Insys had to both drive demand, convincing

prescribers to write prescriptions for this potent narcotic for treatment other than the FDA-

approved indications, and ensure supply, finding a way to get the prescriptions filled and paid for

in a world in which health insurers, including Plaintiffs, would cover Subsys only for on-label

uses.

        28.      Insys drove off-label demand in two key ways: marketing off-label uses of the

drug and paying kickbacks to Subsys prescribers. Insys attempted to mask payments to

prescribers by structuring them as sham “speaker fees.” While the exact amount of those

kickbacks has yet to be determined, criminal indictments of the recipients indicate that Insys paid

“speaker fees” of hundreds of thousands, if not millions, of dollars to Subsys prescribers.

        29.      Insys ensured supply by creating the Insys Reimbursement Center to impersonate

doctor office personnel and lie to TPPs to circumvent coverage restrictions on off-label Subsys

prescriptions. Over the last several years, approximately 80 percent of Subsys prescriptions were

written for impermissible off-label uses, including for migraines and back pain, rather than for

breakthrough cancer pain in patients who were already opioid-tolerant.

        1.       Insys engaged in illegal off-label promotion and provided illegal kickbacks to
                 doctors.

        30.      Over the years, Insys told the public that, among other things: (i) “[w]e are only

selling a breakthrough cancer pain drug”; (ii) “no one at Insys wants to see anyone taking

[Subsys] for anything other than cancer pain”; and (iii) Insys was “committed to complying with

laws governing [Subsys’s] sales, marketing and promotional practices.”9 The reality, however,

was very different.



    9
       Insys Therapeutics, Inc., Press Release Report 2Q2015 Results,
http://investors.insysrx.com/phoenix.zhtml?c=115949&p=irol-newsArticle_Print&ID=2076459.



                                                    9
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 10 of 96



       31.     Insys orchestrated and implemented a deliberate and sustained campaign to

promote Subsys for use by patients other those opioid-tolerant cancer patients suffering from

breakthrough pain. Insys’s off-label marketing scheme included at least the following tactics: (i)

targeting physicians who primarily treat patients with pain other than breakthrough cancer pain

or are otherwise ill-suited or unqualified to prescribe dangerous Schedule II narcotics; (ii)

providing economic incentives and other encouragement to sales representatives and managers to

promote Subsys for off-label uses; and (iii) providing monetary and in-kind kickbacks to doctors

prescribing Subsys for off-label uses (such as back pain and migraines) and encouraging them to

prescribe at ever-increasing and more expensive doses.

       32.     For example, Insys sales representatives aggressively targeted high volume opioid

prescribers, marketing Subsys for breakthrough pain generally, as opposed to breakthrough

cancer pain. As a result, despite the limited approved use of Subsys for breakthrough cancer

pain, a very small percentage of Subsys prescribers are oncologists. The majority of Subsys

prescribers are pain specialists, with primary care physicians, neurologists, dentists, and

podiatrists also writing Subsys prescriptions.

       33.     At the heart of the Insys illegal kickback scheme was the company’s so-called

“Speaker Program.” In theory, Insys paid prescribers to give presentations on Subsys with the

goal of increasing brand awareness via peer-to-peer so-called “educational lunches and dinners.”

In reality, Insys simply used the Speaker Programs as vehicles to pass payments to doctors for

writing Subsys prescriptions.

       34.     As noted in the New Jersey Attorney General’s complaint filed on October 5,

2017 against Insys, Insys management instructed its sales representatives to offer speaking

engagements to the doctors who showed a “willingness to prescribe” and discouraged




                                                 10
          Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 11 of 96



oncologists as speakers, instead seeking to focus on other kinds of doctors because “[r]ight now

there are way too many Pain Targets that need to prescribe.”10

         35.     Most of the presentations made only a cursory mention of Subsys, with some

failing to mention Subsys at all. Often, the presenting doctor was the only person in the room

with prescribing authority, with chairs filled instead by sales representatives and other non-

prescribers. Insys sales representatives routinely forged attendance sheets.

         36.     That payment for prescription-writing was the goal of the Speaker Programs is

evidenced by the selection of prescribers for these lucrative opportunities. Insys instructed its

sales representatives to target known high volume opioid prescribers, including those running

pain clinics and “pill mills,” rather than oncologists treating patients that met the indications set

forth in the Subsys label.

         37.     As the U.S. Government concluded in its indictment of Insys and various current

and former Insys executives, the Speaker Program was a criminal means for Insys to pay illegal

kickbacks to prescribers in exchange for off-label Subsys prescriptions. The top 10 prescribers of

Subsys were paid handsomely for their participation in the Speaker Program, collectively

receiving more than $870,000 in speaker fees in 2013 and 2014 alone.

         38.     Multiple Insys sales representatives and Subsys prescribers who received illegal

kickback payments have been arrested on federal drug and insurance fraud charges in connection

with this scheme, with at least one of Insys’s former sales representatives pleading guilty.

Federal and state authorities continue to investigate Inysys’s nationwide misconduct. Select

other arrests, criminal charges, and guilty pleas arising from Insys’s illegal off-label promotion

of Subsys are alleged herein.

    10
      See Complaint: Porrino v. Insys Therapeutics, Inc., Superior Court of New Jersey, Chancery Division,
Middlesex Vicinage.



                                                       11
          Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 12 of 96



        2.       Insys created a reimbursement unit to defraud TPPs and get around payor
                 restrictions.

        39.      Insys’s efforts were not limited to off-label promotion and illegal payments to

prescribers, though, because getting doctors to prescribe Subsys for off-label uses was only half

of the battle. Because of the risk profile, tight regulation, limited on-label population, and the

expense of Subsys (approximately $100 per dose),11 TPPs placed restrictions on access to the

drug. And if TPPs would not cover the drug, patients would not fill the prescription and Insys

would not make money on Subsys.

        40.      TPPs typically retain pharmacy benefit managers (“PBMs”) to administer

prescription drug benefits for employers and health plans and to run large mail-order pharmacies.

Among a PBM’s primary responsibilities is the development and maintenance of a formulary or

preferred drug list: a list of pharmaceuticals covered by a prescription drug plan or another

insurance plan offering prescription drug benefits. PBMs also contract with pharmacies,

negotiate discounts and rebates with drug manufacturers, and process the payment of

prescription drug claims.

        41.      Plaintiffs and their PBMs, like other TPPs, required that patients get prior

authorization from the insurer before a claim for a Subsys prescription could be submitted and


    11
       Between 2012 and 2015, a 120-dose supply of Subsys ranged from $2,830.08 to $4,336.80 for the lowest
dose (100 mcg) and $14,638.80 to $25,442.40 for the highest dose (1600 mcg):
   Strength (mcg)        December 2012          December 2013         December 2014         December 2015
 100                   $2,830.08              $3,350.40             $3,960.98             $4,336.80
 200                   $3,577.20              $4,232.40             $5,002.82             $5,478.00
 400                   $5,192.88              $6,144.00             $7,263.43             $7,953.60
 600                   $6,742.56              $7,977.60             $9.430.67             $10.326.00
 800                   $8.302.80              $9.828.00             $11,617.56            $12,721.20
 1200                  $11,470.80             $13,536.00            $18,861.34            $20,652.00
 1600                  $14,638.80             $17,275.20            $23,235.12            $25,442.40




                                                      12
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 13 of 96



paid for/reimbursed. This required a doctor, or doctor’s office, to confirm that the patient had an

active cancer diagnosis, was being treated by an opioid and was opioid-tolerant, and was being

prescribed Subsys to treat breakthrough cancer pain. Failure to meet any of these requirements

meant denial of the authorization and no coverage for the prescription.

          42.      For example, BCBSLA will only pay/reimburse for Subsys prescriptions for the

FDA-approved indication and for which prior authorization was obtained.

          43.      Like other insurers, BCBSLA prohibits anyone other than the prescriber from

making a prior authorization request.

          44.      Insys knew that TPPs and their policies could prevent Insys from generating

significant revenue from Subsys sales. As Insys acknowledged in its SEC filings:

                   Our sales of, and revenue from, Subsys depend in significant part
                   on the coverage and reimbursement policies of third-party payors,
                   including government payors such as Medicare and Medicaid, and
                   private health insurers. All third-party payors are sensitive to the
                   cost of drugs and consistently implement efforts to control these
                   costs, which efforts include but are not limited to establishing
                   excluded or preferred drug lists. Subsys has been, and will likely
                   continue to be, subject to these restrictions and impediments from
                   third-party payors, particularly PBMs and private health insurers.12

          45.      Insys created the Insys Reimbursement Center to get around these restrictions:

Insys used its employees to interact with TPPs to obtain prior authorization and insurance

coverage for expensive – and usually off-label – Subsys prescriptions, even if that meant

deliberately falsifying records and lying to TPPs.

          46.      To deceive medical insurers into making payments for Subsys for off-label

conditions, Insys Reimbursement Center employees were directed to and did, among other

things: (i) falsify patient diagnoses; (ii) pretend to be employees of the prescribing doctor; and


   12
        Insys Therapeutics, Inc., 2016 Form 10-K, April 03, 2017, p. 26.



                                                         13
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 14 of 96



(iii) use company-generated scripts to lie during telephone conversations with TPP personnel.

Under instruction of Insys’s management, reimbursement team members routinely, intentionally,

and falsely represented to TPPs that patients met all of the criteria necessary to render Subsys

prescriptions covered and payable, knowing that was not the case.

       47.      To use Insys’s services, the patient’s healthcare provider simply needed to opt in

to the Insys Patient Services Center program by signing Health Insurance Portability and

Accountability Act (“HIPAA”) compliant forms for each patient. Then, according to Insys’s

website, “at no cost to the patient or healthcare provider,” Insys’s “dedicated team” of specialists

in the Insys Reimbursement Center would handle the complex insurance paperwork required to

be submitted to the PBMs.

       48.      Meanwhile, Insys would offer patients a free trial of Subsys to allow for titration

to their “effective dose” and bridge the prior authorization process until TPP reimbursement was

in place.

       49.      The Insys Reimbursement Center furthered the unlawful scheme in two ways.

       50.      First, the Insys Reimbursement Center served as a kickback to prescribers in the

form of valuable administrative services provided at no charge. The Insys Reimbursement Center

handled the prior authorization process for Subsys prescribers, relieving physician offices and

staff from the work.

       51.      Second, the Insys Reimbursement Center enabled Insys to control (false)

messaging to TPPs, including Plaintiffs, by conspiring with prescribers to fraudulently obtain

authorization for otherwise non-covered prescriptions.

       52.      Plaintiffs prohibit anyone other than the prescriber from making a prior

authorization request.




                                                 14
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 15 of 96



       53.     The Insys Reimbursement Center employees – as neither the covered member nor

the prescriber – concealed or misrepresented their identities when seeking prior authorizations

for Subsys claims.

       54.     At the direction of Insys executives, these Insys employees would inform PBMs

and/or TPPs that they were calling from the prescriber’s office, implying that they were

employees of the prescriber.

       55.     To help mask the misrepresentations, Insys blocked access to the Insys

Reimbursement Center’s phone number, hiding the location of the call and preventing those

administering the claims for Plaintiffs and other TPPs from recognizing that the calls were being

made from a location other than the prescriber’s offices.

       56.     Because Insys understood that PBMs and insurers would not authorize payment

for non-indicated uses of Subsys, Insys employees called in prior authorization requests and

represented to the PBM or insurer that the patient had a cancer diagnosis and was tolerant to

opioids, even when that was not the case.

       57.     Specifically, according to criminal complaints filed against Insys executives and a

manager of an Insys team responsible for obtaining prior authorizations from insurance

companies, Insys employees were directed to represent that the patients for whom prior

authorizations were being sought had cancer even when they did not. Insys employees were

trained to answer prior authorization questions using a script, sometimes called “the spiel,” to

mislead PBMs and insurers.




                                                15
                Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 16 of 96



            58.     “The spiel” read: “The physician is aware that the medication is intended for the

management of breakthrough pain in cancer patients. The physician is treating the patient for

their pain (or breakthrough pain, whichever is applicable).”13

            59.     “The script deliberately omitted the word ‘cancer.’”14

            60.     According to the criminal complaints, Insys employees were also directed to

fraudulently assert that a patient had a cancer diagnosis regardless of the patient’s history and

regardless of whether the prescriber had prescribed Subsys for a different diagnosis.

            61.     Similarly, Insys employees were directed to falsely confirm lists of tried and

failed medications that would qualify the patient to try Subsys.

            62.     Insys used this Insys Reimbursement Center from at least January 2013 through

October 2016.

D.          Insys scheme has been the focus of criminal indictments, pleas, and convictions.

            63.     Insys’s fraudulent scheme has received much scrutiny by the federal and state

governmental authorities.

            64.     In December 2016, several of Insys’s pharmaceutical executives and managers

were indicted for, inter alia, conspiracy to mislead and defraud health insurance providers and

charged with conspiracy to commit racketeering, conspiracy to commit wire and mail fraud, and

RICO conspiracy.

            65.     According to the indictment, Insys achieved its goal of increasing prescriptions by

setting up and using the Insys Reimbursement Center to obtain prior authorizations directly from

insurers and PBMs. The indictment also addressed Insys’s unlawful payments to and receipt of



      Linette Lopez, Here’s the Spiel One Drug Company Allegedly Used to Push Its Opioids on Americans,
     13

BUSINESS INSIDER, (July 14, 2017), https://www.businessinsider.com/anthem-insys-opioid-lawsuit-2017-7.
     14
          Id.



                                                     16
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 17 of 96



illegal kickback by select physicians as an inducement to and in exchange for their prescribing

Subsys. In its indictment, the U.S. Government concluded, among other things, that under the

direction and supervision of Michael Babich, former CEO/COO, Alec Burlakoff, former VP of

Sales, and others of Insys’s highest-ranking executives, the Insys Reimbursement Center

perpetrated a nationwide fraud upon insurers and PBMs, including Medicare and Medicaid.

Burlakoff pleaded guilty to racketeering on November 28, 2018.

          66.    John Kapoor, Insys founder and chairman, has also been charged with

racketeering and fraud, including conspiring to bribe practitioners, many of whom operated pain

clinics to get them to prescribe Subsys.15

          67.    In August 2018, Insys announced a settlement in principle with the U.S.

Department of Justice under which Insys would pay at least $150 million, with potentially up to

$75 million more for “contingent events,” to resolve claims that Insys knowingly offered and

paid kickbacks to induce prescriptions of Subsys and knowingly caused Medicare and other

federal health care programs to pay for off-label uses of the drug.

E.        Insys’s scheme harmed Plaintiffs and the Class.

          68.    Insys’s scheme was designed to cause, and did cause, Plaintiffs and Class

members to pay for Subsys prescriptions to treat conditions for which Subsys did not and does

not have FDA approval, by unlawfully promoting a highly dangerous and addictive drug for non-

approved uses and defrauding TPPs and PBMs in the prior authorization process.

          69.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts, and/or practices in violation of state consumer protection and unfair trade

practices statutes. The direct and proximate result of their misrepresentations, unlawful schemes,


     15
      First Superseding Indictment, United States v. Babich, et al., No. 1:16-cr-10343-ADB (D. Mass. Oct. 24,
2017), https://www.documentcloud.org/documents /3442665-MA-Indictment-Insys.html.



                                                       17
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 18 of 96



and courses of conduct was the inducement of Plaintiffs and members of the Class to purchase,

reimburse, and/or pay for prescriptions of Subsys for off-label purposes.

       70.     Defendants’ actions and failures to act (including, but not limited to, the false and

misleading representations that patients had cancer during the prior authorization process)

constitute acts, uses, or employment by Defendants of unconscionable commercial practices,

deception, fraud, misrepresentations, and the knowing concealment, suppression, or omission of

material facts with the intent that others rely upon such concealment, suppression, or omission of

material facts in connection with the sale of Subsys manufactured by Insys, all in violation of

states’ consumer protection statutes.

       71.     Insys also engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of state statutes prohibiting deceptive and unlawful

business practices when it engaged in a kickback and off-label marketing scheme for the

purposes of inducing prescribers to write Subsys prescriptions for off-label and uncovered uses.

       72.     Insys’s unfair or deceptive acts and practices were specifically designed to and

did induce Plaintiffs and the Class to pay for hundreds of millions of dollars for Subsys

prescriptions that it would not have paid but for Insys’s conduct.

       73.     Defendants intended that Plaintiffs, TPPs, and PBMs rely on their materially

deceptive practices and that Plaintiffs and members of the Class would purchase or pay for

Subsys as a consequence of the deceptive practices, including Defendants’ misrepresentations

and omissions of material fact to develop an off-label market. Defendants’ deceptive

representations and material omissions to Plaintiffs and members of the Class constituted unfair

and deceptive acts and practices. Plaintiffs and members of the Class were deceived by

Defendants’ misrepresentations.




                                                 18
          Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 19 of 96



       74.     As a proximate result of Defendants’ misrepresentations, Plaintiffs and members

of the Class have suffered an ascertainable loss, in an amount to be determined at trial, in that

they paid millions of dollars for prescriptions of Subsys that they would not have paid had

Defendants not engaged in unfair and deceptive conduct. This injury is of the type state

consumer protection statutes were designed to prevent and directly results from Defendants’

unlawful conduct.

       75.     Insys and the John Does are the supplier, manufacturer, advertiser, and seller that

are subject to liability for unfair, deceptive, fraudulent, and unconscionable consumer sales

practices.

       76.     Plaintiffs and members of the Class, unaware of Defendants’ scheme, paid all or

part of the cost for these prescriptions and were harmed by Defendants’ conduct.

       77.     But for Defendants’ unlawful actions, Plaintiffs and members of the Class would

not have paid hundreds of millions of dollars for off-label and improper prescriptions of Subsys.

     V.      FRAUDULENT CONCEALMENT AND STATUTES OF LIMITATIONS

       78.     Statutes of limitations do not bar Plaintiffs’ claims. Plaintiffs had no knowledge

of Defendants’ unlawful conspiracy and fraudulent behavior alleged herein, or of any facts to

place them on inquiry notice of the claims set forth herein, until (at the earliest) the existence of

the government investigations and subpoenas were publicly disclosed in December 2016.

       79.     Defendants engaged in an illegal scheme to market and increase prescriptions of

Subsys for off-label use. Criminal and civil penalties for engaging in such conduct are severe.

Not surprisingly, Defendants took affirmative measures to conceal their conspiratorial conduct.

       80.     Defendants actively concealed, suppressed, and omitted material facts to Plaintiffs

and members of the Class concerning Defendants’ unlawful activities to increase off-label

prescriptions of Subsys. The concealed, suppressed, and omitted facts would have been


                                                  19
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 20 of 96



important to Plaintiffs and members of the Class as they related to the cost of Subsys they

purchased.

          81.     For example, Insys repeatedly and expressly stated throughout the Class Period,

that: (i) “[w]e are only selling a breakthrough cancer pain drug”; (ii) “no one at Insys wants to

see anyone taking [Subsys] for anything other than cancer pain”; and (iii) Insys was “committed

to complying with laws governing [Subsys’s] sales, marketing and promotional practices.”16 It

was reasonable for members of the Class to believe that Insys was being truthful.

          82.     Through their misleading, deceptive, false and fraudulent statements, Defendants

effectively concealed their conspiracy, thereby causing economic harm to Plaintiffs and the

Class. The public statements were designed to mislead Plaintiffs and Class members into paying

for off-label uses of Subsys.

          83.     These types of false statements and others made by Defendants helped conceal the

illegal conspiracy entered into by Defendants to promote and facilitate the off-label use of

Subsys.

          84.     Further, Defendants’ conspiracy, by its very nature, was self-concealing.

Accordingly, a reasonable person under the circumstances would not have been alerted to

investigate the legitimacy of Defendants’ conduct before these disclosures.

          85.     Because of the deceptive practices and techniques of secrecy employed by

Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs and Class

members could not have discovered the conspiracy at an earlier date by the exercise of

reasonable diligence.




   16
        Press Release Report 2Q2015 Results, supra note 9.



                                                        20
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 21 of 96



       86.      Statutes of limitations as to Plaintiffs’ claims under the federal and state common

laws identified herein did not begin to run and/or have been tolled for all claims alleged by

Plaintiffs and the Class as a result of Defendants’ unlawful conduct. Despite the exercise of

reasonable diligence, Plaintiffs and members of the Class were unaware of Defendants’ unlawful

conduct and did not know that they were paying for off-label uses of Subsys throughout the

United States during the Class Period.

       87.      For these reasons, Plaintiffs’ claims are timely under all of the federal, state and

common laws identified herein.

                            VI.    CLASS ACTION ALLEGATIONS

       88.      Plaintiffs bring this action on behalf of themselves and, under Fed. R. Civ. P.

23(a) and 23(b)(3) as a representative of the proposed Class defined as follows:

                All third party payors in the United States and its territories (other
                than governmental entities), who indirectly purchased, paid, and/or
                reimbursed, in whole or in part, for the drug Subsys from January
                1, 2013 to the present for purposes other than resale (the “Class
                Period”).

       89.      The following persons or entities are excluded from the proposed Class:

             a. Insys and its officers, directors, management, employees, subsidiaries, or
                affiliates;

             b. John Does 1-100;

             c. All persons or entities who purchased Subsys directly from Insys or its affiliates;

             d. All federal or state governmental entities;

             e. Any co-conspirators;

             f. Pharmacy Benefit Managers; and

             g. The judges in this case and any members of their immediate families.

       90.      The Class is properly brought and should be maintained as a class action under

Rule 23(a), satisfying the prerequisites of numerosity, commonality, typicality, and adequacy


                                                  21
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 22 of 96



       91.      Numerosity (Rule 23(a)(1)): Members of the Class are so numerous that joinder

is impracticable. Plaintiffs believe the Class includes thousands of TPPs, in an amount to be

determined in discovery and at trial. The identities of Class members will be readily

ascertainable through business records kept in regular order.

       92.      Commonality (Rule 23(a)(2)): Common questions of law and fact exist as to all

members of the Class. This is particularly true given the nature of Defendants’ conspiracy, which

was generally applicable to all members of the Class, thereby making appropriate relief with

respect to the Class as a whole. Specifically, Defendants’ misconduct was directed at all

members of the Class, their members, their PBMs, and respective prescribing physicians. All

members of the Class have common questions of fact and law, i.e., whether Defendants engaged

in a comprehensive program and well-orchestrated scheme of deceptive and misleading

marketing in promoting the use of Subsys. Other common questions of law and fact include, but

are not limited to:

             h. Whether, due to Defendants’ fraud, Plaintiffs and members of the Class paid for
                Subsys prescriptions to treat conditions for which the drug is not approved;

             i. Whether Defendants engaged in a conspiracy to promote the off-label sale of
                Subsys;

             j. Whether Defendants engaged in a misleading and/or deceptive scheme of
                improperly marketing and selling Subsys for treatment of indications for which
                the drug was not lawfully approved;

             k. Whether Defendants engaged in a pattern or practice that caused Plaintiffs and
                members of the Class to pay for Subsys prescriptions for non-medically necessary
                uses;

             l. Whether Defendants engaged in deceptive and/or misleading activity that caused
                Plaintiffs and members of the Class to pay for Subsys prescriptions to be utilized
                for non-FDA-approved uses;

             m. Whether Defendants engaged in deceptive and/or misleading activity with the
                intent to defraud Plaintiffs and members of the Class;




                                                 22
          Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 23 of 96



               n. Whether Defendants are liable to Plaintiffs and members of the Class for damages
                  for conduct actionable under RICO;

               o. Whether Defendants are liable to Plaintiffs and members of the Class for damages
                  for conduct actionable under various state consumer protection statutes; and

               p. Whether Defendants unjustly enriched themselves by their acts and omissions, at
                  the expense of Plaintiffs and members of the Class.

         93.      The questions of law and fact identified above are common to the Class and

predominate over questions affecting only individual members.

         94.      The conduct and patterns of conduct alleged herein, relating to Insys’s sale and

marketing of Subsys, occurred between at least 2013 and at least December 2016, if not

continuing beyond and/or up to the present, and is common to the Class.

         95.      The conduct and patterns of conduct alleged herein, relating to the sale and

marketing of Subsys, took place throughout the United States, the District of Columbia and

Puerto Rico, as well as various other territories and foreign countries. The actual sales and

marketing activities described herein were executed principally by Defendants’ sales forces and

participating physicians and vendors, located all over the country and thus is common to the

Class.

         96.      Typicality (Rule 23(a)(3)): Plaintiffs’ claims are typical of the claims of the Class

because their claims arise from the same course of conduct by Defendants, i.e., false and

deceptive marketing and business practices in promoting and securing use of Subsys. Plaintiffs

and members of the Class have been injured as a result of the Defendants’ wrongful conduct

described herein.

         97.      Adequacy of Representation (Rule 23(a)(4)): Plaintiffs and their counsel will

fairly and adequately protect, represent, and advance the interests of the Class. The interests of

Plaintiffs are coincident with, and not antagonistic to, those of the other Class members.



                                                   23
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 24 of 96



          98.    Plaintiffs are represented by counsel with experience in the prosecution of class

action litigation, and with particular experience with pharmaceutical litigation.

          99.    Adjudicating the claims of the members of the Class as a class action is superior

to any other available methods because it allows for the fair and efficient adjudication of this

controversy. Prosecution as a class action will eliminate the possibility of repetitious litigation

and will permit a large number of similarly situated entities to adjudicate their common claims in

a single forum simultaneously, efficiently, and without the duplication of effort and expense that

would result from prosecuting numerous individual actions.

          100.   There are no known circumstances presenting difficulties in management that

would preclude maintenance as a class action. Furthermore, any potential difficulties in

maintaining this action as a class action are greatly outweighed by the benefits of proceeding

through the class mechanism — i.e., providing persons and entities a method for pursuing claims

that would not be practicable if pursued on an individual basis.

                                  VII.    CLAIMS FOR RELIEF

                                COUNT ONE:
VIOLATION OF 18 U.S.C. §1962(c) – SUBSYS PROMOTION AND AUTHORIZATION
                                ENTERPRISE

          101.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          102.   Defendants are “person[s]” within the meaning of 18 U.S.C. §1961(3) who

conducted the affairs of the Subsys Promotion and Authorization Enterprise (the “Enterprise”)

through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

          103.   The Enterprise is an association-in-fact within the meaning of 18 U.S.C. §

1961(4), consisting of Defendants (including their employees and agents), compensated

prescribers (including their employees and agents), as well as other as yet unknown agents, co-


                                                  24
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 25 of 96



conspirator practitioners and pharmacies, and persons employed by or working with Defendants

in furtherance of the Enterprise. All entities are “person[s]” within the meaning of 18 U.S.C.

§1961(3), are distinct from the Enterprise, and acted to enable Defendants to fraudulently market

Subsys and procure Subsys prescriptions for patients who did not meet the pre-approval criteria.

The Enterprise functioned as an ongoing organization and continuing unit. The Enterprise was

created and organized to effectuate a pattern of racketeering activity and maintained systematic

links for a common purpose: the procurement of prescriptions of and payment for Subsys for

unapproved off-label uses.

        104.   Each of the Defendants, in concert with other as yet unknown agents, co-

conspirator practitioners and pharmacies, and persons employed by Defendants in furtherance of

the Enterprise, created and maintained systematic links to achieve the common purposes of the

Enterprise including the procurement of prescriptions of and payment for Subsys for unapproved

off-label uses while improperly inducing physicians to prescribe and fraudulently convincing

TPPs to pay for Subsys for pain other than break through cancer pain. Each of the participants in

the Enterprise received substantial revenue from the scheme. Such revenue was exponentially

greater than it would have been if Subsys was marketed and prescribed in accordance with its

label. All participants in the Enterprise were aware of Defendants’ control over the activities of

the Enterprise in promoting and securing prescriptions and payments for Subsys for unapproved

off-label uses. Furthermore, each portion of the Enterprise benefited from the existence of the

other parts.

        105.   The Enterprise engaged in and affected interstate commerce, because, inter alia, it

marketed, promoted, sold, or provided Subsys to thousands of individuals and entities throughout

the United States, including the District of Massachusetts.




                                                25
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 26 of 96



        106.   Defendants exerted control over and management of the affairs of the Enterprise.

        107.   Defendants conducted and participated in the affairs of the Enterprise through

patterns of racketeering activity that includes acts indictable under 18 U.S.C. §1341 (mail fraud),

§1343 (wire fraud), §371 (conspiracy) and § 1952 (use of interstate facilities to conduct unlawful

activity).

        108.   Defendants’ fraudulent scheme consisted of, inter alia: deliberately

misrepresenting to TPPs and/or PBMs information about patients’ diagnoses and treatment for

whom pre-approval for Subsys was sought, that such patients were suffering from breakthrough

cancer pain, and that such patients were opioid tolerant. By making those misrepresentations and

omissions, the Enterprise ensured that off-label prescriptions would be approved and paid for by

fraud and a larger number of Subsys prescriptions would be written and filled for off-label uses.

This translated into higher sales (and therefore profits) for Defendants.

        109.   The persons engaged in the Enterprise are systematically linked through

contractual relationships, financial ties, and continuing coordination of activities, as spearheaded

by Defendants. There is or was regular communication and information sharing among

Defendants, other as yet unknown agents, co-conspirator practitioners and pharmacies, and

persons employed by or working with Defendants. Typically, this communication occurred

through the use of the wires and the mail in which Defendants, other as yet unknown agents, co-

conspirator practitioners and pharmacies, and persons employed by or working with Defendant

shared information regarding the prescribing of Subsys for other than approved uses. Defendants,

other as yet unknown agents, co-conspirator practitioners and pharmacies, and persons employed

by or working with Defendants functioned as a continuing unit for the purposes of implementing




                                                 26
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 27 of 96



the Enterprise scheme and, when issues arose during the scheme, each agreed to take actions to

hide the scheme and continue the Enterprise existence.

       110.     At all relevant times, other as yet unknown agents, co-conspirator practitioners

and pharmacies, and persons employed by or working with Defendants were aware of

Defendants’ conduct, were knowing and willing participants in that conduct, and reaped benefits

from that conduct. Each other as yet unknown agents, co-conspirator practitioners and

pharmacies, and persons employed by or working with Defendants also knew, but did not

disclose, that the other as yet unknown agents, co-conspirator practitioners and pharmacies, and

persons employed by or working with Defendants were engaged in the same scheme, to the

detriment of TPPs, including Plaintiffs and the Class members. But for the Enterprise’s unlawful

fraud, other as yet unknown agents, co-conspirator practitioners and pharmacies, and persons

employed by or working with Defendants would have had the incentive to disclose the deceit by

Defendants to patients, consumers, TPPs, and others. By failing to disclose this information,

other as yet unknown agents, co-conspirator practitioners and pharmacies, and persons employed

by or working with Defendants perpetuated the Enterprise’s scheme and reaped substantial

benefits.

       111.     The other as yet unknown agents, co-conspirator practitioners and pharmacies,

and persons employed by or working with Defendants participated in the conduct of the

Enterprise, sharing the common purpose of marketing and procuring the prescriptions of and

payment for Subsys for other than approved purposes, through a pattern of racketeering activity

which includes multiple instances of mail fraud, multiple instances of wire fraud, and knowingly

making material misstatements or omissions as set forth herein above to TPPs and PBMs in

furtherance of the fraudulent scheme.




                                                27
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 28 of 96



       112.    Defendants’ use of the mails and wires to perpetuate their fraud involved

thousands of communications, including, but not limited to:

           q. maintaining communications with patients and Class members, including
              Plaintiffs, inducing payments for Subsys by misrepresenting the purpose for
              which the prescriptions for Subsys were written and without disclosing the safety
              and risks of Subsys for treatment of non-approved off-label purposes;

           r. receiving the proceeds in the course of and resulting from Defendants’ improper
              scheme;

           s. transmitting and receiving monies from members of the Class; and

           t. transmitting and receiving payments, directly or indirectly, in exchange for
              activities in furtherance of the Enterprise.

       113.    At all times during the fraudulent scheme, Defendants, other as yet unknown

agents, co-conspirator practitioners and pharmacies, and persons employed by or working with

Defendants had a legal and ethical duty and obligation of candor and honest dealing with TPPs

and their agents, the public, physicians, and the medical community.

       114.    The conduct of the Enterprise described above constitutes “racketeering activity”

within the meaning of 18 U.S.C. §1961(1). Defendants’ decisions and activities in connection

with the Enterprise to routinely conduct its transactions in such a manner constituted a “pattern

of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

       115.    The racketeering activities amounted to a common course of conduct intended to

deceive and harm Plaintiffs and members of the Class. Each such racketeering activity was

related, had similar purposes, involved similar or the same participants and methods of

commission, and had similar results affecting the same or similar victims, including Plaintiffs

and members of the Class. Defendants’ racketeering activities were part of their ongoing

business and constituted a continuing threat to the property of Plaintiffs and the Class.




                                                 28
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 29 of 96



       116.    Plaintiffs and members of the Class have been injured in their property by reason

of these violations in that Plaintiffs and members of the Class paid hundreds of millions of

dollars for Subsys that they would not have paid had Defendants not engaged in this pattern of

racketeering activity.

       117.    The injuries to Plaintiffs and members of the Class were directly and proximately

caused by Defendants’ racketeering activity.

       118.    Patients, physicians, PBMs, pharmacy and therapeutic committee members, and

TPPs, including Plaintiffs and members of the Class, relied on the racketeering activities of

Defendants and the Enterprise. Plaintiffs and Class members relied on the representations as to

diagnoses and conditions for which patients were being prescribed Subsys and for which

approval of the prescriptions for Subsys was sought. Because Defendants controlled the

knowledge of the conditions for which the patients being prescribed Subsys were being treated

and controlled communications with TPPs regarding approval for those prescriptions, all Class

members were obligated to rely on Defendants’ and the Enterprise’s representations. Further,

Defendants perpetuated this reliance by taking the steps to suppress the truthful information

about the patients’ condition that would have caused members of the Class to deny approval for

the Subsys prescriptions.

       119.    By virtue of these violations of l8 U.S.C. § 1962(c), Defendants are liable to

Plaintiffs and the Class for three times the damages sustained plus the costs of this suit, including

reasonable attorney’s fees.

       120.    As a direct and proximate result of Defendants’ fraud, Plaintiffs and the Class

have suffered damages estimated to be in the hundreds of millions of dollars. Plaintiffs and the




                                                 29
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 30 of 96



Class members are entitled to compensatory damages, equitable relief, punitive damages, costs,

and reasonable attorneys’ fees.

                                  COUNT TWO:
                 VIOLATION OF 18 U.S.C.§ 1962(d) – RICO CONSPIRACY

          121.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          122.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.”

          123.   Defendants have violated 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C.

§ 1962(c). The object of this conspiracy has been and is to conduct or participate in, directly or

indirectly, the conduct of the affairs of the Enterprise described previously through a pattern of

racketeering activity. Defendants conspired with, inter alia, other as yet unknown agents, co-

conspirator practitioners and pharmacies, and persons employed by or working with Defendants

for common purposes, including of the procurement of prescriptions of and payment for Subsys

for unapproved off-label uses while improperly inducing physicians to prescribe and fraudulently

convincing TPPs to pay for Subsys for pain other than break through cancer pain.

          124.   Defendants’ and their co-conspirators engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including material

misrepresentations and omissions designed to defraud Plaintiffs and the Class.

          125.   The nature of Defendants’ and their co-conspirators’ acts, material

misrepresentations, and omissions in furtherance of the conspiracy give rise to an inference that

they not only agreed to the objective of an 18 U.S.C. § 1962(d) violation of RICO by conspiring

to violate 18 U.S.C. § l962(c), but they were aware that their ongoing fraudulent and extortionate

acts have been and are part of an overall pattern of racketeering activity.



                                                  30
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 31 of 96



       126.    As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § l962(c),

Plaintiffs and the Class have been and are continuing to be injured in their business or property

as set forth more fully above.

       127.    Defendants sought to and have engaged in the commission of (and may continue

to commit) overt acts, including the following unlawful racketeering predicate acts:

            u. Multiple instances of mail and wire fraud violations of 18 U.S.C. §§ 1341 and
               1342;

            v. Multiple instances of mail fraud violation of 18 U.S.C. §§ 1341 and 1346; and

            w. Multiple instances of unlawful activity in violation of 18 U.S.C. § 1952.

       128.    Plaintiffs and members of the Class have been injured in their property by reason

of these violations in that Plaintiffs and members of the Class have paid hundreds of millions of

dollars for Subsys that they would not have had Defendants not conspired to violate 18 U.S.C. §

1962(c).

       129.    Injuries suffered by Plaintiffs and members of the Class were directly and

proximately caused by Defendants’ racketeering activity as described above.

       130.    Patients, physicians, PBMs, and TPPs, including Plaintiffs and the Class, directly

relied on the Defendants’ and the Enterprise’s racketeering activities. Plaintiffs and Class

members relied on the representations as to patients’ diagnoses and qualifications for

authorization for use of Subsys. Because Defendants misrepresented their

background/employment, falsified the conditions for which the patients being prescribed Subsys

were being treated and controlled communications with TPPs regarding approval for those

prescriptions, all Class members were obligated to rely on Defendants’ and the Enterprise’s

representations. Further, Defendants perpetuated this reliance by taking the steps itemized above



                                                31
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 32 of 96



to suppress the truthful information about the patients’ condition that would have caused

members of the Class to deny approval for the Subsys prescriptions.

       131.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to

Plaintiffs and the Class for three times the damages Plaintiffs and the Class have sustained, plus

the cost of this suit, including reasonable attorney’s fees.

       132.    By reason of the foregoing, and as a direct and proximate result of Defendants’

fraudulent misrepresentations, Plaintiffs and the Class have suffered damages estimated to be in

the hundreds of millions of dollars. Plaintiffs and the Class members are entitled to

compensatory damages, equitable relief, punitive damages, costs and reasonable attorneys’ fees.

                                        COUNT THREE:
                                      CIVIL CONSPIRACY

       133.    Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein and further alleges as follows.

       134.    Defendants conspired with prescribers to unlawfully, fraudulently, and deceitfully

procure funds from Plaintiffs and members of the Class for non-reimbursable Subsys through

violations of the various federal and state statutes and common laws identified herein.

       135.    On information and belief, Insys executives directed Insys employees to increase

reimbursements received for Subsys prescriptions by (1) providing illegal kickbacks to

prescribers to induce them to write more Subys prescriptions; (2) illegally marketing Subys to

prescribers for off-label use; and (3) creating a reimbursement unit that worked with prescribers

to fraudulently obtain authorizations for non-reimbursable Subys prescriptions.

       136.    To achieve and accomplish the unlawful acts and objectives, Insys and the

prescribers conspired and agreed to have Insys fraudulently call in prior authorization requests

on behalf of prescribers and patients to obtain reimbursement authorization for non-reimbursable



                                                  32
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 33 of 96



Subsys prescriptions. Insys Reimbursement Center employees represented or implied that they

worked for the prescriber during this authorization process. Such authorizations were

fraudulently obtained through misrepresentations that patients had breakthrough cancer pain

and/or were opioid tolerant. Insys and the prescribers understood that this deceptive and unlawful

arrangement would be mutually beneficial: Insys would be able to increase revenues and profits,

and prescribers were paid illegal kickbacks.

       137.    The overt acts taken to further and perpetuate this unlawful scheme are described

in this complaint and include: (a) Insys’s payment of illegal kickbacks to prescribers in the form

of “speaker fees” and other remuneration including meals in exchange for increased Subsys

prescriptions; (b) Insys’s kickbacks to prescribers in the form of free administrative services for

obtaining prior authorizations for Subsys prescriptions in exchange for increased Subsys

prescriptions; (c) Insys employees fraudulently calling in prior authorization requests,

misrepresenting that they worked for the prescribers; and (d) Insys employees fraudulently

misrepresenting whether patients for whom they were seeking prior authorizations had

breakthrough cancer pain and/or were opioid dependent during the prior authorization process.

       138.    The concerted actions of Defendants and the prescribers have caused Plaintiffs

and the Class to be damaged in an amount to be determined at trial.

       139.    Defendants and the prescribers engaged in aggravated and outrageous conduct

with an intent to injure or defraud, or deliberately interfere with the rights of Plaintiffs and the

Class, consciously disregarding the unjustifiably substantial risk of significant harm to them.

       140.    The concerted action has caused Plaintiffs and the Class to be damaged by paying

substantial reimbursements for Subsys prescriptions that were fraudulent and not reimbursable.

By virtue of the foregoing, Plaintiffs and the Class are entitled to an award of compensatory and




                                                  33
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 34 of 96



punitive damages together with interest and costs, and any other relief the Court deems just and

proper.

                           COUNT FOUR:
     VIOLATION OF ALASKA UNFAIR TRADE PRACTICES AND CONSUMER
   PROTECTION ACT (“ALASKA UTPCPA”), ALASKA STAT. § 45.50.471, ET SEQ.

          141.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          142.    This claim is brought by Plaintiffs pursuant to the Alaska UTPCA, Alaska Stat. §

45.50.471, et seq.

          143.    Alaska Stat. § 45.50.471(b) provides that various “unfair methods of competition

and unfair or deceptive acts or practices in the conduct of trade or commerce” are unlawful,

including, but not limited to: “(4) representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has

a sponsorship, approval, status, affiliation, or connection that the person does not have”; “(8)

advertising goods or services with intent not to sell them as advertised”; “(11) engaging in any

other conduct creating a likelihood of confusion or of misunderstanding and that misleads,

deceives, or damages a buyer or a competitor in connection with the sale or advertisement of

goods or services”; and “(12) using or employing deception, fraud, false pretense, false promise,

misrepresentation, or knowingly concealing, suppressing, or omitting a material fact with intent

that others rely upon the concealment, suppression, or omission in connection with the sale or

advertisement of goods or services whether or not a person has in fact been misled, deceived, or

damaged.”17




   17
        ALASKA STAT. § 45.50.471(b) (West 2018).



                                                   34
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 35 of 96



       144.    Defendants engaged in trade and commerce by marketing, selling, and

distributing Subsys for off-label use.

       145.    Defendants encouraged Insys sales representatives to promote off-label use of

Subsys by targeting known high-volume opioid prescribers and doctors who treat patients with

chronic pain to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose

for which the drug was approved by the FDA; provided benefits and kickbacks to doctors via

sham Speaker Programs to induce them to write unnecessary and/or off-label prescriptions of

Subsys; and established and used the Insys Reimbursement Center to help carry out Defendants’

fraudulent scheme and deceive Plaintiffs and Class members into authorizing payments for

Subsys prescriptions. These and other actions constitute violations of numerous sections of the

Alaska UTPCPA as detailed above.

       146.    The foregoing acts, omissions, and practices directly, foreseeably, and

proximately caused Plaintiffs and other members of the Class to suffer an ascertainable loss in

the form of, inter alia, monies expended for Subsys prescriptions that they would not have paid

but for Insys’s conduct.

       147.    Under Alaska Stat. § 45.50.531(a), Plaintiffs, on behalf of themselves and Class

members, seek from Defendants monetary relief measured as the greater of (a) three times the

actual damages in an amount to be determined at trial and (b) $500 for each plaintiff. Plaintiffs,

on behalf of themselves and Class members, also seek any other relief that the Court may deem

necessary and proper.

       148.    Under Alaska Stat. § 45.50.537(a), Plaintiffs seek full reasonable attorneys’ fees.

                            COUNT FIVE:
  VIOLATION OF ARIZONA CONSUMER FRAUD ACT (“ARIZONA CFA”), ARIZ/
                   REV. STAT. ANN. § 44-1521, ET SEQ.




                                                35
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 36 of 96



          149.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          150.    This claim is brought by Plaintiffs pursuant to the Arizona CFA, Ariz. Rev. Stat.

Ann. § 44-1521, et seq.

          151.    Ariz. Rev. Stat. Ann. § 44-1522(A) provides that “[t]he act, use or employment by

any person of any deception, deceptive or unfair act or practice, fraud, false pretense, false

promise, misrepresentation, or concealment, suppression or omission of any material fact with

intent that others rely on such concealment, suppression or omission, in connection with the sale

or advertisement of any merchandise whether or not any person has in fact been misled, deceived

or damaged thereby, is declared to be an unlawful practice.”18

          152.    Defendants engaged in the sale and advertisement of merchandise within the

meaning of the Arizona CFA by marketing, selling, and distributing Subsys.19

          153.    Defendants, Plaintiffs, and Class members are “person[s]” within the meaning of

Ariz. Rev. Stat. § 44-1521(6).

          154.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys



   18
        ARIZ. REV. STAT. ANN. § 44-1522(A.) (2013).
   19
        ARIZ. REV. STAT. ANN. § 44-1521(1), (5), and (7) (2013).



                                                        36
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 37 of 96



prescriptions. These and other actions undertaken by Defendants constitute violations of the

Arizona CFA.

           155.     The foregoing acts, omissions, and practices directly, foreseeably, and

proximately caused Plaintiffs and other members of the Class to suffer an ascertainable loss in

the form of, inter alia, monies expended for Subsys prescriptions that they would not have paid

but for Insys’s conduct.

           156.     Under the Arizona CFA, Plaintiffs, on behalf of themselves and Class members,

seek monetary relief against each Defendant in an amount to be determined at trial.20 The

Plaintiffs also seek punitive damages because the Defendants have engaged in conduct that is

wanton, reckless, or shows spite or ill-will,21 and/or acted with reckless indifference to the

interests of others.22

           157.     Plaintiffs also seek reasonable attorneys’ fees and expenses.

                                  COUNT SIX:
            VIOLATION OF CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                (“CALIFORNIA CLRA”), CAL. CIV. CODE § 1750, ET SEQ.

           158.     Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

           159.     This claim is brought by Plaintiffs pursuant to the California CLRA, Cal. Civ.

Code § 1750, et seq.

           160.     Cal. Civ. Code § 1770(a) prohibits “unfair or deceptive acts or practices

undertaken by any person in a transaction intended to result or that results in the sale or lease of




    20
         ARIZ. REV. STAT. ANN. § 44-1528 (2013).
    21
      See Sellinger v. Freeway Mobile Home Sales, Inc., 110 Ariz. 573, 577 (1974); Lufty v. R. D. Roper & Sons
Motor Co., 57 Ariz. 495, 115 P.2d 161 (1941).
    22
         See Sellinger, 110 Ariz. at 577; McNelis v. Bruce, 90 Ariz. 261 (1961).



                                                           37
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 38 of 96



goods or services to any consumer,” including, but not limited to “(2) [m]isrepresenting the

source, sponsorship, approval, or certification of goods or services;” “(5) [r]epresenting that

goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or

connection that he or she does not have;” and “(9) [a]dvertising goods or services with intent not

to sell them as advertised.”23

          161.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Cal. Civ.

Code § 1761(c).

          162.    Plaintiffs are sending demand letters notifying Defendants of such claims for

relief pursuant to Cal. Civ. Code § 1782(a) and will amend this complaint following such notice

and specifically reserve the right to seek damages.

          163.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions.

          164.    The foregoing acts, omissions, and practices directly, foreseeably, and

proximately caused Plaintiffs and other members of the Class to suffer an ascertainable loss in




   23
        CAL. CIV. CODE § 1770(a) (West 2018).



                                                  38
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 39 of 96



the form of, inter alia, monies expended for Subsys prescriptions that they would not have paid

but for Insys’s conduct.

                             COUNT SEVEN:
    VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW (“CALIFORNIA
              UCL”), CAL. BUS. & PROF. CODE § 17200, ET SEQ.

           165.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

           166.    This claim is brought by Plaintiffs pursuant to the California UCL, Cal. Bus. &

Prof. Code § 17200, et seq.

           167.    Cal. Bus. & Prof. Code § 17200 deems unfair competition to mean “any unlawful,

unfair, or fraudulent business acts or practices.”24

           168.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Cal. Bus.

& Prof. Code § 17201.

           169.    Defendants violated the “unlawful” prong of § 17200 by their violations of the

California CLRA, as described above.

           170.    Defendants also violated the “fraudulent” prong of § 17200 through their

fraudulent activities as described throughout this complaint.

           171.    In addition, the Defendants violated the “unfair” prong of § 1720025 because the

Defendants’ acts and practices described in this complaint caused Defendants to profit at the

expense of Class members.

           172.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain


    24
         Cal. Bus. & Prof. Code § 17200 (West 2018).
    25
       See Rubio v. Capital One Bank, 613 F.3d 1195, 1203 (9th Cir. 2010) (“A business act or practice may violate
the [UCL] if it is either unlawful, unfair, or fraudulent. Each of these three adjectives captures a separate and distinct
theory of liability.” (internal quotation marks and citation omitted)).



                                                           39
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 40 of 96



to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute unlawful, unfair, and fraudulent acts under the

California UCL.

        173.    Defendants’ actions, as set forth above, occurred within the conduct of their

business and in trade or commerce.

        174.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

        175.    Pursuant to Cal. Bus. & Prof. Code § 17203, the Court may “restore to any person

in interest any money or property, real or personal, which may have been acquired by means of”

a violation of the statute.

        176.    Plaintiffs request that this Court enter such orders or judgments as may be

necessary, including: a declaratory judgment that each Defendant has violated the UCL; an order

restoring to the Plaintiffs any money lost as result of each Defendant’s unfair, unlawful, and/or

fraudulent trade practices, including restitution and disgorgement of any profits Defendants

received as a result of their unfair, unlawful, or fraudulent practices, as provided in Cal. Bus. &

Prof. Code § 17082, and for any other relief as may be just and proper.




                                                 40
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 41 of 96



          177.    In addition, under Cal. Civ. Proc. Code § 1021.5, the Court “may award

attorneys’ fees to a successful party against one or more opposing parties in any action which has

resulted in the enforcement of an important right affecting the public interest if: (a) a significant

benefit, whether pecuniary or nonpecuniary, has been conferred on the general public or a large

class of persons, (b) the necessity and financial burden of private enforcement…are such as to

make the award appropriate, and (c) such fees should not in the interest of justice be paid out of

the recovery, if any.”

                                     COUNT EIGHT:
                   VIOLATION OF COLORADO CONSUMER PROTECTION ACT
                 (“COLORADO CPA”), COLO. REV. STAT. § 6-1-101, ET SEQ.

          178.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          179.    This claim is brought by Plaintiffs pursuant to the Colorado CPA, Colo. Rev. Stat.

§ 6-1-101, et seq.

          180.    Colo. Rev. Stat. § 6-1-105(1) proscribes deceptive trade practices, including but

not limited to: “(b) [k]nowingly mak[ing] a false representation as to the source, sponsorship,

approval, or certification of goods, services, or property;” “(i) [a]dvertis[ing] goods, services, or

property with intent not to sell them as advertised;” “(u) fail[ing] to disclose material information

concerning goods, services, or property which information was known at the time of an

advertisement or sale if such failure to disclose such information was intended to induce the

consumer to enter into a transaction.”26

          181.    Defendants, Plaintiffs, and Class members are “person[s]” as defined in Colo.

Rev. Stat. § 6-1-102(6).


   26
        COLO. REV. STAT. § 6-1-105(1) (West 2018).



                                                     41
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 42 of 96



          182.   Each Defendant’s conduct, as set forth above, occurred in the conduct or trade or

commerce.

          183.   Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constituted violations of the Colorado CPA.

          184.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          185.   Plaintiffs, on behalf of themselves and Class members, seek monetary relief and

attorneys’ fees as provided in Colo. Rev. Stat. § 6-1-113. Plaintiffs also seek punitive damages

because defendants acted wantonly in causing Plaintiffs’ and Class members’ injuries or with

such a conscious indifference to the consequences that malice may be inferred.

                                   COUNT NINE:
              VIOLATION OF CONNECTICUT UNFAIR TRADE PRACTICES ACT
            (“CONNECTICUT UTPA”), CONN. GEN. STAT. § 42-110A, ET SEQ.

          186.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.




                                                  42
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 43 of 96



          187.    This claim is brought by Plaintiffs pursuant to the Connecticut UTPA, Conn. Gen.

Stat. § 42-110a, et seq.

          188.    Conn. Gen. Stat. § 42-110b(a) provides that “[n]o person shall engage in unfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.”27

          189.    Plaintiffs, Class members, and Defendants are “person[s]” within the meaning of

Conn. Gen. Stat. § 42-110a(3).

          190.    Defendants’ challenged conduct occurred in “trade” or “commerce” within the

meaning of Conn. Gen. Stat. § 42-110a(4).

          191.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute violations of numerous sections of the

Connecticut UTPA as detailed above.

          192.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.


   27
        CONN. GEN. STAT. § 42-110b (West 2018).



                                                  43
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 44 of 96



          193.    Defendants acted with reckless indifference to another’s rights or wanton or

intentional violation of another’s rights and otherwise engaged in conduct amounting to a

particularly aggravated, deliberate disregard for the rights and safety of others. Therefore,

punitive damages are warranted.

          194.    Under Conn. Gen. Stat. § 42-110g, Plaintiffs, on behalf of themselves and Class

members, seek from Defendants monetary relief and punitive damages as the Court deems

necessary and proper.

          195.    Under Conn. Gen. Stat. § 42-110g, Plaintiffs also seek reasonable attorneys’ fees.

          196.    Pursuant to Conn. Gen. Stat. § 42-110g(c), Plaintiffs shall mail a copy of this

Complaint to the Connecticut Attorney General and Commissioner of Consumer Protection.

                          COUNT TEN:
VIOLATION OF DELAWARE CONSUMER FRAUD ACT (“DELAWARE CFA”), DEL.
                    CODE TIT. 6, § 2511, ET SEQ.

          197.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          198.    This claim is brought pursuant to Delaware CFA, Del. Code Ann. tit. 6, § 2511, et

seq.

          199.     Del. Code Ann. tit. 6, § 2513 prohibits the “act, use or employment by any

person of any deception, fraud, false pretense, false promise, misrepresentation, or the

concealment, suppression, or omission of any material fact with intent that others rely upon such

concealment, suppression or omission, in connection with the sale, lease or advertisement of any

merchandise, whether or not any person has in fact been misled, deceived or damaged

thereby.”28


   28
        DEL. CODE TIT. 6, § 2513 (West 2018).



                                                   44
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 45 of 96



       200.    Plaintiffs, Class members, and Defendants are “person[s]” within the meaning of

Del. Code tit. 6, § 2511(7).

       201.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions undertaken by Defendants constitute violations of

numerous sections of the Delaware CFA.

       202.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

       203.    Defendants’ actions, as set forth above, occurred in the conduct of trade or

commerce.

       204.    Plaintiffs seek damages under Del. Code tit. 6, § 2525 of the Delaware CFA for

injury resulting from the direct and natural consequences of each Defendant’s unlawful conduct.

       205.    Defendants engaged in gross, oppressive, or aggravated conduct justifying the

imposition of punitive damages.

       206.    Plaintiffs, on behalf of themselves and Class members, seek from Defendants

punitive damages and attorneys’ fees and expenses as the Court deems just and proper.




                                                45
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 46 of 96



                               COUNT ELEVEN:
          VIOLATION OF DISTRICT OF COLUMBIA CONSUMER PROTECTION
            PROCEDURES ACT (“D.C. CPPA”), D.C. CODE § 28-3901, ET SEQ.

          207.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          208.    This claim is brought pursuant to the D.C. CPPA, D.C. Code § 28-3901, et seq.

          209.    D.C. Code § 28-3904 states: “it shall be a violation of this chapter, whether or not

any consumer is in fact misled, deceived or damaged thereby, for any person to,” among other

things: (b) “represent that the person has a sponsorship, approval, status, affiliation, certification,

or connection that the person does not have”; (e) “misrepresent as to a material fact which has a

tendency to mislead”; (f) “fail to state a material fact if such failure tends to mislead”; (f-1)“[u]se

innuendo or ambiguity as to a material fact, which has a tendency to mislead”; or (h) “advertise

or offer goods or services without the intent to sell them or without the intent to sell them as

advertised or offered.”29

          210.    Plaintiffs, Class members, and Defendants are “person[s]” under D.C. Code § 28-

3901(a)(1).

          211.    Defendants’ actions as set forth in this Complaint constitute “trade practices”

under D.C. Code § 28-3901.

          212.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and


   29
        D.C. CODE § 28-3904 (West 2018).



                                                   46
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 47 of 96



established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute violations of numerous sections of the D.C.

CPPA.

          213.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          214.    Plaintiffs and Class members are entitled to recover treble damages or $1,500 per

violation, whichever is greater, punitive damages due to Defendants’ flagrant and dangerous

misrepresentations, reasonable attorneys’ fees, and any other relief the Court deems proper under

D.C. Code § 28-3905.

                                   COUNT TWELVE:
            VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                   ACT (“FDUTPA”), FLA. STAT. § 501.201, ET SEQ.

          215.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          216.    This claim is brought pursuant to the FDUPTA, Fla. Stat. § 501.201, et seq.

          217.    Fla. Stat. § 501.204(1) generally prohibits “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

trade or commerce.”30

          218.    The primary policy of the Florida DUTPA is “[t]o protect the consuming public

and legitimate business enterprises from those who engage in unfair methods of competition, or


   30
        FLA. STAT. § 501.204(1) (West 2018).



                                                   47
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 48 of 96



unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or

commerce.”31

          219.    Plaintiffs and Class members are “consumers”32 under Florida Stat. § 501.203(6),

and have standing to bring claims under Florida Stat. § 501.211.

          220.    Defendants’ unlawful conduct substantially affected Florida’s trade and

commerce.

          221.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute prohibited actions under the FDUTPA.

          222.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          223.    Pursuant to Florida Stat. §§ 501.211 and 501.2105, Plaintiffs, on behalf of

themselves and Class members seek monetary relief, attorneys’ fees, and costs.

                                 COUNT THIRTEEN:
            VIOLATION OF IDAHO CONSUMER PROTECTION ACT (“IDAHO CPA”),
                          IDAHO CODE § 48-601, ET SEQ.

   31
        FLA. STAT. § 501.202(2) (West 2018).
   32
        See Tampa Bay Storm, Inc. v. Arena Football League, Inc., 1998 WL 182418 (M.D. Fla. Mar.19, 1998).



                                                       48
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 49 of 96




          224.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          225.   This claim is brought pursuant to the Idaho CPA, Idaho Code § 48-601, et seq.

          226.   Idaho Code § 48-603 prohibits a person from engaging in a “deceptive trade

practice,” including, but not limited to, “(2) [c]aus[ing] likelihood of confusion or of

misunderstanding as to the source, sponsorship, approval, or certification of goods or services;”

“(5) [r]epresent[ing] that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have, or that a person has a sponsorship,

approval, status, affiliation, or connection that the person does not have;” “(9) [a]dvertis[ing]

goods or services with intent not to sell them as advertised;” and “(17) [e]ngag[ing] in any act or

practice which is otherwise misleading, false, or deceptive to the consumer.”33

          227.   Plaintiffs, Class members, and Defendants are “person[s]” as defined in Idaho

Code § 48-602(1).

          228.   The Defendants’ acts or practices as set forth herein occurred in the conduct of

“trade” or “commerce” under Idaho Code Ann. § 48-601(2).

          229.   Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent



   33
        IDAHO CODE ANN. § 48-603 (WEST 2018).



                                                  49
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 50 of 96



scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These acts or practices as set forth above constitute both “unfair” and “deceptive”

acts under the Idaho CPA. These and other actions constitute violations of numerous sections of

the Idaho CPA.

          230.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          231.   Under Idaho Code § 48-608, Plaintiffs seek monetary relief against each

Defendant measured as the greater of (a) actual damages in an amount to be determined at trial

and (b) statutory damages in the amount of $1,000 for each Plaintiff.

          232.   Plaintiffs also seek punitive damages against Defendants because each

Defendant’s conduct evidences an extreme deviation from reasonable standards. They concealed

facts that only they knew, The Defendants’ unlawful conduct constitutes malice, oppression and

fraud warranting punitive damages.

                              COUNT FOURTEEN:
      VIOLATION OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
     PRACTICES ACT (“ILLINOIS CFA”), 815 ILL. COMP. STAT. 505/1, ET. SEQ.

          233.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          234.   This claim is brought by Plaintiffs pursuant to the Illinois CFA, 815 Ill. Comp.

Stat. 505/1, et seq.

          235.   815 Ill. Comp. Stat. 505/2 proscribes “[u]nfair methods of competition and unfair

or deceptive acts or practices including but not limited to the use or employment of any




                                                  50
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 51 of 96



deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact, with intent that others rely upon the concealment,

suppression or omission of such material fact.”34

          236.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in 815 Ill.

Comp. Stat. 505/1.

          237.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions were unfair, unconscionable, and deceptive within the

conduct of commerce in the State of Illinois. Defendants’ conduct misled, withheld material

facts, and resulted in material misrepresentations to Plaintiffs and Class members.

          238.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          239.    Plaintiffs, on behalf of themselves and Class members, seek from Defendants

monetary and reasonable attorneys’ fees and costs pursuant to 815 Ill. Comp. Stat. 505/10a due

to Defendants’ violations of the statute. Pursuant to this provision of the code, the Plaintiffs also


   34
        815 ILL. COMP. STAT. 505/2 (West 2018).



                                                  51
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 52 of 96



seek punitive damages because Defendants each acted with fraud and/or malice and/or was

grossly negligent.

           240.    Pursuant to 815 Ill. Comp. Stat. 505/10a(d), Plaintiffs shall mail a copy of this

Complaint to the Illinois Attorney General.

                                   COUNT FIFTEEN:
           VIOLATION OF INDIANA DECEPTIVE CONSUMER SALES ACT (“INDIANA
                      DCSA”), IND. CODE § 24-5-0.5-1, ET SEQ.

           241.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

           242.    This claim is brought by Plaintiffs pursuant to the Indiana DCSA, Ind. Code § 24-

5-0.5.1, et seq.

           243.    Ind. Code §§ 24-5-0.5-3(a) and (b) proscribe “unfair, abusive, or deceptive act[s],

omission[s], or practice[s] in connection with a consumer transaction” including, but not limited

to representing “(b)(1) [t]hat such subject of a consumer transaction has sponsorship, approval,

performance, characteristics, accessories, uses, or benefits it does not have which the supplier

knows or reasonably should know it does not have;” “(7) [t]hat the supplier has a sponsorship,

approval, or affiliation in such consumer transaction the supplier does not have, and which the

supplier knows or should reasonably know that the supplier does not have;” and “(11) [t]hat the

consumer will be able to purchase the subject of the consumer transaction as advertised by the

supplier, if the supplier does not intend to sell it.”35

           244.    Plaintiffs and Class members are “person[s]” under Ind. Code § 24-5-0.5-2(a)(2),

and Defendants are “supplier[s]” under Ind. Code § 24-5-0.5-2(a)(3).




    35
         IND. CODE § 24-5-0.5-3(b) (2018).



                                                    52
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 53 of 96



       245.    The Defendants’ acts or practices as set forth herein took place in connection with

“consumer transaction[s]” under Ind. Code § 24-5-0.5-2(a)(1).

       246.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions were “unfair,” “abusive,” and “deceptive” in connection

with consumer transactions in the State of Indiana. Defendants’ conduct misled, withheld

material facts, and resulted in material misrepresentations to Plaintiffs and Class members in

violation of the Indiana DCSA.

       247.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

       248.    Plaintiffs, on behalf of themselves and Class members, seek from Defendants

actual damages or $500, whichever is greater; statutory damages equaling a trebled amount of

actual damages or $1,000 for each Plaintiff, whichever is greater due to Defendants’ willful

deception; and reasonable attorney fees and costs pursuant to Ind. Code § 24-5-0.5-4(a).

       249.    Plaintiffs are sending demand letters notifying Defendants of such claims for

relief pursuant to Ind. Code § 24-5-0.5-5(a) and will amend this complaint following such notice.




                                                53
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 54 of 96



                            COUNT SIXTEEN:
    VIOLATION OF KENTUCKY CONSUMER PROTECTION ACT (“KENTUCKY
               CPA”), KY. REV. STAT. ANN. § 367.110, ET SEQ.
          250.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          251.    This claim is brought by Plaintiffs pursuant to the Kentucky CPA, Ky. Rev. Stat.

Ann. § 367.110, et seq.

          252.    Ky. Rev. Stat. Ann. § 367.170 makes unlawful “[u]nfair, false, misleading, or

deceptive acts or practices in the conduct of any trade or commerce.”36

          253.    Plaintiffs, Class members, and Defendants are all “person[s]” as defined in Ky.

Rev. Stat. Ann. § 367.110(2).

          254.    The Defendants’ acts or practices as set forth herein occurred in the conduct of

“trade” or “commerce” under Ky. Rev. Stat. Ann. § 367.110(2).

          255.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions by Defendants constitute “unfair,” “false,” “misleading,”

and “deceptive” acts in violation of the Kentucky CPA.




   36
        KY. REV. STAT. ANN. § 367.170(1) (West 2018).



                                                        54
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 55 of 96



           256.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

           257.    Pursuant to Ky. Rev. Stat. §§ 367.220(1) and (3), Plaintiffs, on behalf of

themselves and Class members, seek actual damages, punitive damages, and reasonable

attorney’s fees and costs.

                        COUNT SEVENTEEN:
 VIOLATION OF MAINE UNFAIR TRADE PRACTICES ACT (“MAINE UTPA”), ME.
                     STAT. TIT. 5 § 2015-A, ET SEQ.

           258.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

           259.    This claim is brought by Plaintiffs pursuant to the Maine UTPA, Me. Stat. tit. 5 §

205-A, et seq.

           260.    The Maine UTPA makes unlawful “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.”37

           261.    Plaintiffs, Class members, and Defendants are all “person[s]” as defined in Me.

Stat. tit. 5 § 206(2).

           262.    The Defendants’ acts or practices as set forth herein occurred in the conduct of

“trade” and “commerce” under Me. Stat. tit. 5 § 206(3).

           263.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the


    37
         ME. REV. STAT. TIT. 5, § 207 (West 2018).



                                                     55
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 56 of 96



drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions by Defendants constituted “unfair methods of

competition” and “unfair” and “deceptive” practices in violation of the Maine UTPA.

          264.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          265.   Plaintiffs, on behalf of themselves and Class Members, seek all damages and

relief as well as reasonable attorneys’ fees and costs to which they are entitled pursuant to Me.

Stat. tit. 5, § 213.

          266.   Plaintiffs will send demand letters notifying Defendants of such claims for relief

pursuant to Me. Stat. tit. 5, § 213 and will amend this complaint following such notice.

                           COUNT EIGHTEEN:
    VIOLATION OF MARYLAND CONSUMER PROTECTION ACT (“MARYLAND
          CPA”), MD. CODE ANN. COM. LAW CODE § 13-101, ET SEQ.

          267.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          268.   This claim is brought by Plaintiffs pursuant to the Maryland CPA, Md. Code Ann.

Com. Law §13-101, et seq.

          269.   Md. Code Ann. Com. Law §13-301, provides that a person may not engage in any

unfair or deceptive trade practice, including but not limited to, “(1) [f]alse, falsely disparaging, or

misleading oral or written statement, visual description, or other representation of any kind


                                                  56
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 57 of 96



which has the capacity, tendency, or effect of deceiving or misleading consumers;” “(2) [a

r]epresentation that (i) [c]onsumer goods, consumer realty, or consumer services have a

sponsorship, approval, accessory, characteristic, ingredient, use, benefit, or quantity which they

do not have; (ii) [a] merchant has a sponsorship, approval, status, affiliation, or connection which

he does not have;” “(3) [f]ailure to state a material fact if the failure deceives or tends to

deceive;” and “(11) [u]se of any plan or scheme in soliciting sales or services over the telephone

that misrepresents the solicitor's true status or mission.”38

          270.    Plaintiffs, Class members, and Defendants are all “person[s]” as defined in Md.

Code Ann. Com. Law § 13-101(h).

          271.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions by Defendants constituted “unfair” and “deceptive” trade

practices in violation of the Maryland CPA.

          272.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.


    38
         MD. CODE ANN.COM. LAW § 13-301 (WEST 2018).



                                                   57
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 58 of 96



          273.    Pursuant to Md. Code, Com. Law § 13-408, Plaintiffs, on behalf of themselves

and Class members, seek actual damages, attorneys’ fees, and any other just and proper relief

available under the Maryland CPA.

                                   COUNT NINETEEN:
            VIOLATION OF MICHIGAN CONSUMER PROTECTION ACT (“MICHIGAN
                    CPA”), MICH. COMP. LAWS. § 445.901, ET SEQ.

          274.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          275.    This claim is brought by Plaintiffs pursuant to the Michigan CPA, Mich. Comp.

Laws § 445.901, et seq.

          276.    The Michigan CPA, Mich. Comp. Laws § 445.903, prohibits certain “unfair,

unconscionable, or deceptive methods, acts, or practices in the conduct of trade or commerce,”

including “(a) [c]ausing a probability of confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods or services;” “(c) [r]epresenting that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

they do not have or that a person has sponsorship, approval, status, affiliation, or connection that

he or she does not have;” “(g) [a]dvertising or representing goods or services with intent not to

dispose of those goods or services as advertised or represented;” “(s) [f]ailing to reveal a material

fact, the omission of which tends to mislead or deceive the consumer, and which fact could not

reasonably be known by the consumer;” “(bb) [m]aking a representation of fact or statement of

fact material to the transaction such that a person reasonably believes the represented or

suggested state of affairs to be other than it actually is;” and “(cc) [f]ailing to reveal facts that are

material to the transaction in light of representations of fact made in a positive manner.”39


    39
         MICH. COMP. LAWS ANN. § 445.903 (West 2018).



                                                        58
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 59 of 96



       277.     Plaintiffs, Class members, and Defendants are “person[s]” as defined in Mich.

Comp. Laws § 445.902(1)(d) and (g).

       278.     Defendants engaged in “[t]rade or [c]ommerce” as defined in Mich. Comp. Laws

§ 445.902(g).

       279.     Defendants conduct, as described in this Complaint, constitutes “deceptive” and

“unfair” acts or practices in violation of the Michigan CPA.

       280.     Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions by Defendants constituted unfair, unconscionable, and

deceptive trade business practices in clear violation of the Michigan CPA.

       281.     The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

       282.     Plaintiffs, on behalf of themselves and Class members, seek monetary relief

against each Defendant measured as the greater of (a) actual damages in an amount to be

determined at trial and (b) statutory damages in the amount of $250 for each Plaintiff or Class




                                                59
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 60 of 96



member, reasonable attorneys’ fees and costs, and any other just and proper relief available

under Mich. Comp. Laws § 445.911.

          283.    Plaintiffs also seek punitive damages because each Defendant carried out

despicable conduct with willful and conscious disregard of the rights and safety of others.

Defendants concocted and executed a fraudulent scheme to steal money from Plaintiffs and Class

members at the expense of medical patients’ well-being. Defendants’ conduct constitutes malice,

oppression, and fraud, warranting punitive damages.

                                COUNT TWENTY:
           VIOLATION OF MINNESOTA PREVENTION OF CONSUMER FRAUD ACT,
                (“MINNESOTA PCFA”) MINN. STAT. § 325F.68, ET SEQ.

          284.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

          285.    This claim is brought by Plaintiffs pursuant to the Minnesota PCFA, Minn. Stat. §

325F.68, et seq.

          286.    Minn. Stat.§ 325F.69 prohibits “[t]he act, use, or employment by any person of

any fraud, false pretense, false promise, misrepresentation, misleading statement or deceptive

practice, with the intent that others rely thereon in connection with the sale of any merchandise,

whether or not any person has in fact been misled, deceived, or damaged thereby.”40

          287.    Each purchase of Subsys constitutes “merchandise” as defined in Minn. Stat. §

325F.69(2).

          288.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the


   40
        MINN. STAT. ANN. § 325F.69 (West 2018).



                                                   60
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 61 of 96



drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions by Defendants constituted fraudulent, misrepresentative,

and deceptive trade business practices in violation of the Minnesota PCFA.

          289.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          290.   Pursuant to Minn. Stat. § 8.31(3a), Plaintiffs seek actual damages, attorneys’ fees,

and any other just and proper relief available under the Minnesota PCFA.

          291.   Plaintiffs also seek punitive damages under Minn. Stat. § 549.20(1)(a) given the

clear and convincing evidence that Defendants’ acts showed deliberate disregard for the rights or

safety of others in its illicit marketing and selling of Subsys.

                         COUNT TWENTY-ONE:
   VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT (“MISSOURI
                 MPA”), MO. REV. STAT. § 407.010, ET SEQ.

          292.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          293.   This claim is brought by Plaintiffs pursuant to the Missouri MPA, Mo. Rev. Stat.

§ 407.010, et seq.

          294.   The Missouri MPA makes unlawful the “act, use or employment by any person of

any deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the




                                                  61
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 62 of 96



concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce . . . .”41

          295.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Mo. Rev.

Stat. § 407.010(5).

          296.    Defendants engaged in “[t]rade or [c]ommerce” as defined in Mo. Rev. Stat. §

407.010(7).

          297.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insurance Reimbursement Center to help carry out Defendants’

fraudulent scheme and deceive Plaintiffs and Class members into authorizing payments for

Subsys prescriptions. These and other actions constitute “deception, fraud, false pretense[s],

false promise[s], misrepresentation[s], and unfair practice[s]” in violation of the Missouri MPA.

          298.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          299.    Plaintiffs, on behalf of themselves and Class members, seek actual damages,

punitive damages, costs of Court, reasonable attorneys’ fees and expenses, and any other just and

proper relief pursuant to Mo. Rev. Stat § 407.025.


   41
        MO. REV. STAT. § 407.020(1) (West 2018).



                                                   62
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 63 of 96



                               COUNT TWENTY-TWO:
          VIOLATION OF NEBRASKA CONSUMER PROTECTION ACT (“NEBRASKA
                    CPA”), NEB. REV. STAT. § 59-1601, ET SEQ.

          300.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          301.    This claim is brought by Plaintiffs pursuant to the Nebraska CPA, Neb. Rev. Stat.

§ 59-1601, et seq.

          302.    Neb. Rev. Stat. § 59-1602 prohibits “unfair or deceptive acts or practices in the

conduct of any trade or commerce.”42

          303.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Neb. Rev.

Stat. § 59-1601(1).

          304.    Defendants’ actions discussed in this Complaint occurred in “trade and

commerce” within, and affecting, the State of Nebraska as is required under Neb. Rev. Stat. §

59-1601(2).

          305.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute unfair and deceptive trade practices in violation

of the Nebraska CPA.


   42
        NEB. REV. STAT. ANN. § 59-1602 (West 2018).



                                                      63
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 64 of 96



          306.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          307.    Plaintiffs, on behalf of themselves and Class members, seek actual damages,

enhanced damages up to $1,000 per Class member, costs of Court, reasonable attorneys’ fees and

expenses, and any other just and proper relief available under Neb. Rev. Stat. § 59-1609.

                             COUNT TWENTY-THREE:
          VIOLATION OF NEVADA DECEPTIVE TRADE PRACTICES ACT (“NEVADA
                   DTPA”), NEV. REV. STAT. § 598.0903, ET SEQ.

          308.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          309.    This claim is brought by Plaintiffs pursuant to the Nevada DTPA, Nev. Rev. Stat.

§ 598.0903, et seq.

          310.    Nev. Rev. Stat. § 598.0915 proscribes “deceptive trade practices” in the course of

one’s business or occupation, including “(2) [k]nowingly mak[ing] a false representation as to

the source, sponsorship, approval or certification of goods or services for sale or lease;” “(3)

[k]nowingly mak[ing] a false representation as to affiliation, connection, association with or

certification by another person;” “(5) [k]nowingly mak[ing] a false representation as to the

characteristics, ingredients, uses, benefits, alterations or quantities of goods or services for sale

or lease or a false representation as to the sponsorship, approval, status, affiliation or connection

of a person therewith;” “(9) [a]dvertis[ing] goods or services with intent not to sell or lease them

as advertised;” and “(15) [k]nowingly mak[ing] any other false representation in a transaction.”43


   43
        NEV. REV. STAT. § 598.0915 (West 2018).



                                                   64
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 65 of 96



           311.    The Nevada DTPA also finds the following to be “deceptive trade practices:” “2.

[f]ail[ing] to disclose a material fact in connection with the sale or lease of goods or services;”

“3. [v]iolat[ing] a state or federal statute or regulation relating to the sale or lease of goods or

services;”44 and “1. . . . (a) [m]ak[ing] an assertion of scientific, clinical or quantifiable fact in an

advertisement which would cause a reasonable person to believe that the assertion is true, unless,

at the time the assertion is made, the person making it has possession of factually objective

scientific, clinical or quantifiable evidence which substantiates the assertion.”45

           312.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute deceptive trade practices in violation of the

Nevada DTPA.

           313.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.




    44
         NEV. REV. STAT. § 598.0923 (West 2018).
    45
         NEV. REV. STAT. § 598.0925 (West 2018).



                                                   65
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 66 of 96



          314.    Plaintiffs seek, on behalf of themselves and Class members, actual damages,

punitive damages, costs of Court, attorneys’ fees and expenses, and all other appropriate

remedies under Nev. Rev. Stat. § 41.600.

                             COUNT TWENTY-FOUR:
          VIOLATION OF NEW HAMPSHIRE CONSUMER PROTECTION ACT (“NEW
               HAMPSHIRE CPA”), N.H. REV. STAT. § 358-A:1, ET SEQ.

          315.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          316.    This claim is brought by Plaintiffs pursuant to the New Hampshire CPA, N.H.

Rev. Stat. § 358-A:1, et seq.

          317.    New Hampshire CPA, N.H. Rev. Stat. § 358-A:2 prohibits a person, in the

conduct of any trade or commerce, from “using any unfair or deceptive act or practice,”

including, but not limited to: “II. [c]ausing likelihood of confusion or of misunderstanding as to

the source, sponsorship, approval, or certification of goods or services;” “III. [c]ausing likelihood

of confusion or of misunderstanding as to affiliation, connection or association with, or

certification by, another;” “V. [r]epresenting that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has

a sponsorship, approval, status, affiliation, or connection that such person does not have”; and

“IX. [a]dvertising goods or services with intent not to sell them as advertised.”46

          318.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in N.H. Rev.

Stat. § 358-A:1.

          319.    Defendants’ actions set forth herein occurred in the conduct of “trade or

commerce” as defined in N.H. Rev. Stat. § 358-A:1.


   46
        N.H. REV. STAT. ANN. § 358-A:2 (2018).



                                                   66
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 67 of 96



          320.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute “unfair” and “deceptive” trade practices as

defined under the New Hampshire CPA.

          321.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          322.    Plaintiffs, on behalf of themselves and Class members similarly situated, seek

recovery of actual damages or $1,000 per Class member, whichever is greater; treble damages,

costs and reasonable attorneys’ fees, and any other just and proper relief under N.H. Rev. Stat. §

358-A:10.

                       COUNT TWENTY-FIVE:
  VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT (“NEW JERSEY CFA”),
                      N.J. STAT. § 56:8-1, ET SEQ.

          323.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          324.    This claim is brought by Plaintiffs pursuant to the New Jersey CFA, N.J. Stat. §

56:8-1, et seq.




                                                   67
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 68 of 96



          325.    N.J. Stat. § 56:8-2 makes unlawful “[t]he act, use or employment by any person of

any unconscionable commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing concealment, suppression or omission of any material fact

with the intent that others rely upon such concealment, suppression or omission, in connection

with the sale or advertisement of any merchandise or real estate, or with the subsequent

performance of such person as aforesaid, whether or not any person has in fact been misled,

deceived or damaged thereby . . . .”47

          326.    Plaintiffs, Class members, and Defendants are “person[s]” within the meaning of

N.J. Stat. § 56:8-1(d).

          327.    Insys and other Defendants engaged in “sales” of “merchandise” as those terms

are defined in N.J. Stat. §§ 56:8-1(c) and (d).

          328.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions are specifically outlawed by the New Jersey CFA and

constituted “unconscionable commercial practice, deception, fraud, false pretense, false promise,

and misrepresentation” as described in the statute.




   47
        N.J. STAT. ANN. § 56:8-2 (West 2018).



                                                  68
              Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 69 of 96



          329.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          330.    This wrongful conduct by Defendants, coupled with the damage Plaintiffs and

Class members incurred, entitles them to relief under the New Jersey CFA. N.J. Stat. § 56:8-19

provides a private right of action, with damages automatically trebled, to “[a]ny person who

suffers any ascertainable loss of moneys or property, real or personal, as a result of the use or

employment by another person of any method, act, or practice declared unlawful under this act . .

. .”48 “In any action under this section the court shall, in addition to any other appropriate legal or

equitable relief, award threefold the damages sustained by any person in interest. In all actions

under this section, . . . the court shall also award reasonable attorneys’ fees, filing fees and

reasonable costs of suit.”49 Therefore, Plaintiffs are entitled to recover treble damages, costs,

punitive damages, reasonable attorneys’ fees pursuant to N.J. Stat. Ann. § 56:8-19, and any other

just and appropriate relief.

          331.    Pursuant to N.J. Stat. Ann. § 56:8-20, Plaintiffs shall mail a copy of this

Complaint to the New Jersey Attorney General.

                                 COUNT TWENTY-SIX:
              VIOLATION OF NEW MEXICO UNFAIR TRADE PRACTICES ACT (“NEW
                      MEXICO UTPA”), N.M STAT. § 57-12-1, ET SEQ.

          332.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.



   48
        N.J. STAT. ANN. § 56:8-19 (West 2018).
   49
        Id.



                                                   69
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 70 of 96



          333.    This claim is brought by Plaintiffs pursuant to the New Mexico UTPA, N.M. Stat.

§ 57-12-1, et seq.

          334.    N.M. Stat. § 57-12-3 makes illegal “unfair or deceptive trade practices and

unconscionable trade practices in the conduct of any trade or commerce.”50 “‘Unfair or

deceptive trade practice’ means an act specifically declared unlawful pursuant to the Unfair

Practices Act, a false or misleading oral or written statement, visual description or other

representation of any kind knowingly made in connection with the sale, lease, rental or loan of

goods or services or in the extension of credit or in the collection of debts by a person in the

regular course of the person's trade or commerce, that may, tends to or does deceive or mislead

any person and includes: (2) causing confusion or misunderstanding as to the source,

sponsorship, approval or certification of goods or services; (3) causing confusion or

misunderstanding as to affiliation, connection or association with or certification by another; . . .

(5) representing that goods or services have sponsorship, approval, characteristics, ingredients,

uses, benefits or quantities that they do not have or that a person has a sponsorship, approval,

status, affiliation or connection that the person does not have; . . . [and] (14) using exaggeration,

innuendo or ambiguity as to a material fact or failing to state a material fact if doing so deceives

or tends to deceive.”51

          335.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in N.M.

Stat. § 57-12-2.

          336.    Defendants’ actions as set forth herein occurred in the conduct of “trade or

commerce” as defined under N.M. Stat. § 57-12-2.



   50
        N.M. STAT. § 57-12-3 (West 2018).
   51
        N.M. STAT. § 57-12-2 (West 2018).



                                                   70
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 71 of 96



          337.   Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions are specifically outlawed by the New Mexico UTPA as

“false or misleading oral or written statement[s].”

          338.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          339.   Plaintiffs, on behalf of themselves and Class members, seek recovery of: actual

damages or $100, per named Plaintiff whichever is greater, discretionary treble damages,

punitive damages, reasonable attorneys’ fees and costs, and all other proper and just relief

available under N.M. Stat. § 57-12-10.

                             COUNT TWENTY-SEVEN:
           VIOLATION OF NEW YORK GENERAL BUSINESS LAWS, N.Y. GEN. BUS.
                                 LAW §349

          340.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          341.   This claim is brought by Plaintiffs pursuant to N.Y. Gen. Bus. Law §349.




                                                  71
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 72 of 96



         342.    N.Y. Gen. Bus. Law §349 makes unlawful “[d]eceptive acts or practices in the

conduct of any business, trade or commerce.”52

         343.    Plaintiffs and Class members are “person[s]” within the meaning of N.Y. Gen.

Bus. Law §349.

         344.    Each Defendant is a “person,” “firm,” “corporation,” or “association” within the

meaning of N.Y. Gen. Bus. Law § 349.

         345.    Defendants were engaged in the conduct of business, trade, or commerce within

the meaning of N.Y. Gen. Bus. Law § 349.

         346.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions are deceptive acts or practices as understood in § 349 of

New York’s General Business Laws.

         347.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.




   52
        N.Y. GEN. BUS. LAW § 349 (McKinney 2018).



                                                    72
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 73 of 96



          348.    Because the Defendants’ willful and knowing conduct caused injury to the

Plaintiffs and Class members, Plaintiffs, on behalf of themselves and the Class members, seek

recovery of actual damages or $50, whichever is greater, discretionary treble damages up to

$1,000, punitive damages, reasonable attorneys’ fees and costs, and any other just and proper

relief available under N.Y. Gen. Bus. Law § 349.

                        COUNT TWENTY-EIGHT:
      VIOLATION OF NORTH CAROLINA UNFAIR AND DECEPTIVE TRADE
PRACTICES ACT (“NORTH CAROLINA UDTPA”), N.C. GEN. STAT. § 75-1.1, ET SEQ.

          349.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          350.    This claim is brought by Plaintiffs pursuant to the North Carolina UDTPA, N.C.

Gen. Stat. §75-1.1, et seq.

          351.    N.C. Gen. Stat. §75-1.1 broadly prohibits “unfair or deceptive acts or practices in

or affecting commerce.”53

          352.    Defendants engaged in “commerce” within the meaning of N.C. Gen. Stat. § 75-

1.1(b).

          353.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys


   53
        N.C. GEN. STAT. ANN. § 75-1.1 (West 2018).



                                                     73
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 74 of 96



prescriptions. These and other actions constitute “unfair” and “deceptive” acts and practices in

violation of the North Carolina UDTPA.

          354.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          355.    Section 75-16 of the North Carolina UDTPA provides injured persons with a

private right of action and automatic trebling of damages: “If any person shall be injured or the

business of any person, firm or corporation shall be broken up, destroyed or injured by reason of

any act or thing done by any other person, firm or corporation in violation of the provisions of

this Chapter, such person, firm or corporation so injured shall have a right of action on account

of such injury done, and if damages are assessed in such case judgment shall be rendered in favor

of the plaintiff and against the defendant for treble the amount fixed by the verdict.”54

          356.    Plaintiffs seek an order trebling their actual damages, costs of Court, reasonable

attorney’s fees and expenses, and any other just and proper relief available under N.C. Gen. Stat.

§§ 75-16 and 75-16.1.

                         COUNT TWENTY-NINE:
      VIOLATION OF NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING
  PRACTICES ACT (“NORTH DAKOTA USAPA”), N.D. CENT. CODE § 51-15-01, ET
                              SEQ.

          357.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.




   54
        N.C. GEN. STAT. ANN. § 75-16 (West 2018).



                                                    74
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 75 of 96



          358.    This claim is brought by Plaintiffs pursuant to the North Dakota USAPA, N.D.

Cent. Code § 51-15-01, et seq.

          359.    N.D. Cent. Code § 51-15-02 provides: “The act, use, or employment by any

person of any deceptive act or practice, fraud, false pretense, false promise, or misrepresentation,

with the intent that others rely thereon in connection with the sale or advertisement of any

merchandise, whether or not any person has in fact been misled, deceived, or damaged thereby,

is declared to be an unlawful practice. The act, use, or employment by any person of any act or

practice, in connection with the sale or advertisement of any merchandise, which is

unconscionable or which causes or is likely to cause substantial injury to a person which is not

reasonably avoidable by the injured person and not outweighed by countervailing benefits to

consumers or to competition, is declared to be an unlawful practice.”55

          360.    Plaintiffs, Class members, and Defendants are all “person[s]” as defined in N.D.

Cent. Code § 51-15-02(4).

          361.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute deceptive acts, fraud, false pretense, and

misrepresentation as mentioned in the North Dakota USAPA. Additionally, their actions are


   55
        N.D. CENT. CODE § 51-15-02 (2018).



                                                  75
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 76 of 96



unconscionable under the North Dakota USAPA and caused substantial financial injury to

Plaintiffs and Class members.

          362.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          363.   In addition, Defendants’ conduct, as described herein, constitutes

“unconscionable conduct” acts in violation of the North Dakota CFA.

          364.   Defendants knowingly committed the conduct described above as part of a

purposeful and fraudulent scheme. As a result, under N.D. Cent. Code § 51-15-09, Defendants

are liable to Plaintiffs and Class members for treble damages in amounts to be proven at trial,

attorneys’ fees, costs, and disbursements. Plaintiffs and Class members also seek other just and

proper available relief under the North Dakota USAPA as determined by the Court.

                                  COUNT THIRTY:
             VIOLATION OF OHIO DECEPTIVE TRADE PRACTICES ACT (“OHIO
                    DTPA”), OHIO REV. CODE § 4165.01, ET SEQ.

          365.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          366.   This claim is brought by Plaintiffs pursuant to the Ohio DTPA, Ohio Rev. Code §

4165.01, et seq.

          367.   Ohio Rev. Code § 4165.02 prohibits “deceptive trade practices,” including, but

not limited to “(2) caus[ing a] likelihood of confusion or misunderstanding as to the source,

sponsorship, approval or certification of goods or service;” “(3) caus[ing] likelihood of confusion

or of misunderstanding as to affiliation, connection, or association with, or certification by




                                                  76
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 77 of 96



another;” “(7) represent[ing] that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

approval, status, affiliation, or connection that he or she does not have;” and “(11) advertis[ing]

goods or services with intent not to sell them as advertised.”56

          368.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Ohio

Rev. Code Ann. § 4165.01(D).

          369.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions plaint constitute several deceptive trade practices acts

proscribed in the Ohio DTPA.

          370.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          371.    Pursuant to Ohio Rev. Code Ann. § 4165.03, Plaintiffs, on behalf of themselves

and Class members, seek actual damages and attorneys’ fees and costs.

                                       COUNT THIRTY-ONE:


   56
        OHIO REV. CODE ANN. § 4165.02 (West 2018).



                                                     77
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 78 of 96



   VIOLATION OF OKLAHOMA CONSUMER PROTECTION ACT (“OKLAHOMA
                 CPA”), OKLA. STAT. TIT. 15, §751, ET SEQ.

          372.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          373.    This claim is brought by Plaintiffs pursuant to the Oklahoma CPA, Okla. Stat. tit.

15, § 751, et seq.

          374.    The Oklahoma CPA declares the following, among other actions, to be unlawful:

“Mak[ing] a false or misleading representation, knowingly or with reason to know, as to the

source, sponsorship, approval, or certification of the subject of a consumer transaction;”

“[m]ak[ing] a false or misleading representation, knowingly or with reason to know, as to

affiliation, connection, association with, or certification by another”; “[m]ak[ing] a false

representation, knowingly or with reason to know, as to the characteristics, ingredients, uses,

benefits, alterations, or quantities of the subject of a consumer transaction or a false

representation as to the sponsorship, approval, approval, status, affiliation or connection of a

person therewith”; and “[a]dvertis[ing], knowingly or with reason to know, the subject of a

consumer transaction with intent not to sell it as advertised.”57

          375.    More broadly, the Oklahoma CPA defines a “[d]eceptive trade practice” as “a

misrepresentation, omission or other practice that has deceived or could reasonably be expected

to deceive or mislead a person to the detriment of that person. Such a practice may occur before,

during or after a consumer transaction is entered into and may be written or oral.”58 An “[u]nfair

trade practice” is defined as “any practice which offends established public policy or if the




   57
        OKLA. ST. ANN. tit. 15, § 753 (West 2018).
   58
        OKLA. STAT. ANN. tit. 15, § 752(14) (West 2018).



                                                           78
              Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 79 of 96



practice is immoral, unethical, oppressive, unscrupulous or substantially injurious to

consumers.”59

          376.    The Oklahoma CPA further provides that if “[t]he commission of any act or

practice declared to be a violation of the Consumer Protection Act” “is also found to be

unconscionable,” the violator is liable to the aggrieved customer for the payment of a civil

penalty, recoverable in an individual action only, in a sum set by the court of not more than Two

Thousand Dollars ($2,000.00) for each violation.”60 In determining whether a transaction was

unconscionable, the statute recommends consideration of several factors including “. . . (4)

whether the violator knew or had reason to know that the transaction he or she induced the

consumer to enter into was excessively one-sided in favor of the violator.”61

          377.    Plaintiffs and Class members are “person[s]” as defined in Okla. Stat. tit. 15, §

752.

          378.    Each Defendant is a “person,” “corporation,” or “association” within the meaning

of Okla. Stat. tit. 15, §§ 751(1) and 752.

          379.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys


   59
        OKLA. STAT. ANN. tit. 15, § 752(15) (West 2018).
   60
        OKLA. STAT. ANN. tit. 15, § 761.1 (West 2018).
   61
        Id.



                                                           79
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 80 of 96



prescriptions. These and other actions constitute unfair and deceptive acts which caused

Plaintiffs’ and Class members to purchase Subsys for patients that should not have received it.

Plaintiffs and Class members would not have authorized off-label purchases of Subsys if not for

Defendants’ fraud and deception. Moreover, the systemic fraud organized by Defendants to

purposefully sell Subsys to patients that the FDA had determined should not utilize the drug

constituted unfair and unconscionable acts in violation of the Oklahoma CPA.

          380.   The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          381.   Furthermore, because Defendants’ unconscionable conduct caused injury to

Plaintiffs and Class members, Plaintiffs seek recovery of actual damages, discretionary penalties

up to $2,000 per violation, and reasonable attorneys’ fees under Okla. Stat. tit. 15, § 761.1.

Plaintiffs, on behalf of themselves and the Class members similarly situated, seek any other just

and proper relief available under the Oklahoma CPA, including actual damages and punitive

damages due to Defendants’ egregious and unconscionable behavior.

                       COUNT THIRTY-TWO:
 VIOLATION OF PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
 PROTECTION LAW (“PENNSYLVANIA UTPCPL”), 73 PA. CONS. STAT. § 201-1, ET
                              SEQ.

          382.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          383.   This claim is brought by Plaintiffs pursuant to the Pennsylvania UTPCPL, 73 Pa.

Cons. Stat. § 201-1, et seq.




                                                  80
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 81 of 96



          384.    73 Pa. Cons. Stat. §§ 201-1 and 201-2 proscribe “[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any trade or commerce” including, but

not limited to, “(ii) [c]ausing likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval, or certification of goods or services;” “(iii) [c]ausing likelihood of

confusion or of misunderstanding as to affiliation, connection, or association with, or

certification by, another;” “(v) [r]epresenting that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have or that a person has

a sponsorship, approval, status, affiliation or connection that he does not have;” and “(ix)

[a]dvertising goods or services with intent not to sell them as advertised.”62

          385.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in 73 Pa.

Cons. Stat. § 201-2(2).

          386.    The Defendants’ acts or practices as set forth herein occurred in the conduct of

“trade” and “commerce” under 73 Pa. Cons. Stat. § 201-2(3).

          387.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute unfair methods of competition and unfair and

deceptive practices as defined in the Pennsylvania UTPCPL.


   62
        73 PA. CONS. STAT. §§ 201-1 and 201-2 (2018).



                                                    81
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 82 of 96



          388.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          389.    Pursuant to 73 Pa. Cons. Stat. § 201-9.2, Plaintiffs, on behalf of themselves and

Class members, seek trebled actual damages or $100, whichever is greater, reasonable costs and

attorney fees, and additional relief as deemed necessary or proper by the Court.

                       COUNT THIRTY-THREE:
 VIOLATION OF RHODE ISLAND UNFAIR TRADE PRACTICES AND CONSUMER
PROTECTION ACT (“RHODE ISLAND UTPCPA”), R.I. GEN. LAWS § 6-13.1, ET SEQ.

          390.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          391.    This claim is brought by Plaintiffs pursuant to the Rhode Island UTPCPA, R.I.

Gen. Laws. § 6-13.1, et seq.

          392.    Under R.I. Gen. Laws. § 6-13.1-2, “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce are declared unlawful.”63

R.I. Gen. Laws. § 6-13.1-1 specifically proscribes the following: “(ii) [c]ausing likelihood of

confusion or of misunderstanding as to the source, sponsorship, approval, or certification of

goods or services;” “(iii) [c]ausing likelihood of confusion or of misunderstanding as to

affiliation, connection, or association with, or certification by, another;” “(v) [r]epresenting that

goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or

quantities that they do not have or that a person has a sponsorship, approval, status, affiliation or

connection that he does not have;” “(ix) [a]dvertising goods or services with intent not to sell


   63
        R.I. GEN. LAWS. § 6-13.1-2 (2018).



                                                   82
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 83 of 96



them as advertised;” and “(xiii) [e]ngaging in any act or practice that is unfair or deceptive to the

consumer.”64

          393.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in R.I. Gen.

Laws. § 6-13.1-1(3).

          394.    The Defendants’ acts or practices as set forth herein occurred in the conduct of

“trade” and “commerce” under R.I. Gen. Laws. § 6-13.1-1(5).

          395.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute unfair methods of competition and unfair and

deceptive practices as defined in the Rhode Island UTPCPA.

          396.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          397.    Plaintiffs, on behalf of themselves and Class members, seek actual damages or

$200, whichever is greater; punitive damages; reasonable costs and attorney fees; and additional

relief as deemed necessary or proper by the Court pursuant to R.I. Gen. Laws. § 6-13.1-5.2.


   64
        R.I. GEN. LAWS. § 6-13.1-1 (2018).



                                                   83
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 84 of 96



                         COUNT THIRTY-FOUR:
      VIOLATION OF SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND
  CONSUMER PROTECTION LAW (“SOUTH DAKOTA DTPCPL”), S.D. CODIFIED
                      LAWS § 37-24-1, ET SEQ.

          398.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          399.    This claim is brought by Plaintiffs pursuant to the South Dakota DTPCPL, S.D.

Codified Laws § 37-24-1, et seq.

          400.    Under the S.D. Codified Laws § 37-24-6, the following constitute “deceptive

act[s] or practice[s]:” “(1) [k]nowingly act, use, or employ any deceptive act or practice, fraud,

false pretense, false promises, or misrepresentation or to conceal, suppress, or omit any material

fact in connection with the sale or advertisement of any merchandise, regardless of whether any

person has in fact been misled, deceived, or damaged thereby.”65

          401.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in S.D.

Codified Laws § 37-24-1(8).

          402.    Defendants engaged in “trade” and “commerce” as defined in S.D. Codified Laws

§ 37-24-1(13).

          403.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent



   65
        S.D. CODIFIED LAWS § 37-24-6 (2018).



                                                   84
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 85 of 96



scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute deceptive trade acts and practices as defined in

the South Dakota DTPCPL.

          404.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          405.    Under S.D. Codified Laws § 37-24-31, Plaintiffs are entitled to recovery of their

actual damages as a result of the Defendants’ acts and practices.

                        COUNT THIRTY-FIVE:
 VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT (“VIRGINIA CPA”),
                   VA. CODE ANN. § 59.1-196, ET SEQ.

          406.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          407.    This claim is brought by Plaintiffs pursuant to the Virginia CPA, Va. Code Ann. §

59.1-196, et seq.

          408.    The Virginia CPA prohibits “fraudulent acts or practices” including, but not

limited to “(2) [m]isrepresenting the source, sponsorship, approval, or certification of goods or

services;” “(3) [m]isrepresenting the affiliation, connection, or association of the supplier, or of

the goods or services, with another;” “(8) [a]dvertising goods or services with intent not to sell

them as advertised, or with intent not to sell at the price or upon the terms advertised;” and “(14)

[u]sing any other deception, fraud, false pretense, false promise, or misrepresentation in

connection with a consumer transaction.”66


   66
        VA. CODE ANN. § 59.1-200(A) (West 2018).



                                                   85
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 86 of 96



       409.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Va. Code

Ann. § 59.1-198.

       410.    The Defendants’ acts or practices as set forth herein occurred in connection with

a “consumer transaction” under Va. Code Ann. § 59.1-198.

       411.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute fraudulent acts and practices in violation of the

Virginia CPA and caused financial losses to Plaintiffs and Class members.

       412.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

       413.    Defendants are liable to Plaintiffs and Class members for damages, including

three times Plaintiffs’ and Class members’ actual damages or $1,000, whichever is greater, due

to Defendants’ willful actions; reasonable attorneys’ fees and Court costs; and any other relief

the Court deems proper.

                        COUNT THIRTY-SIX:
VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT (“WASHINGTON
              CPA”), WASH. REV. CODE § 19.86.010, ET SEQ.




                                                 86
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 87 of 96



          414.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          415.    This claim is brought by Plaintiffs pursuant to the Washington CPA, Wash. Rev.

Code § 19.86.010, et seq.

          416.    Wash. Rev. Code § 19.86.020 broadly declares unlawful “[u]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”67

          417.    Plaintiffs, Class members, and Defendants are “person[s]” as defined in Wash

Rev. Code § 19.86.010.

          418.    Defendants committed the acts complained of herein in the course of “trade” and

“commerce” within the meaning of Wash. Rev. Code. § 19.86.010.

          419.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constitute violations of the Washington CPA and caused

financial losses to Plaintiffs and Class members.

          420.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,




   67
        WASH. REV. CODE ANN. § 19.86.020 (West 2018).



                                                    87
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 88 of 96



inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

          421.    Defendants are liable to Plaintiffs for damages in amounts to be proven at trial,

including attorneys’ fees, costs, and treble damages, as well as any other remedies the Court may

deem appropriate under Wash. Rev. Code. § 19.86.090.

                               COUNT THIRTY-SEVEN:
          VIOLATION OF WEST VIRGINIA CONSUMER CREDIT AND PROTECTION
           ACT, (“WEST VIRGINIA CCPA”), W. VA. CODE § 46A-1-101, ET SEQ.

          422.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          423.    This claim is brought by Plaintiffs pursuant to the West Virginia CCPA, W. Va.

Code § 46A-1-101, et seq.

          424.    W. Va. Code § 46A-1-104 prohibits “unfair or deceptive acts or practices in the

conduct of any trade or commerce.”68 Without limitation, “unfair or deceptive” acts or practices

include “(7) . . . (B) [c]ausing likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval or certification of goods or services;” “(C) [c]ausing likelihood of

confusion or of misunderstanding as to affiliation, connection or association with or certification

by another;” “(E) [r]epresenting that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have or that a person has

a sponsorship, approval, status, affiliation or connection that he does not have;” “(I) [a]dvertising

goods or services with intent not to sell them as advertised;” “(L) [e]ngaging in any other

conduct which similarly creates a likelihood of confusion or of misunderstanding;” and “(M)

[t]he act, use or employment by any person of any deception, fraud, false pretense, false promise


   68
        W. VA. CODE ANN. § 46A-6-104 (West 2018).



                                                    88
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 89 of 96



or misrepresentation, or the concealment, suppression or omission of any material fact with

intent that others rely upon such concealment, suppression or omission, in connection with the

sale or advertisement of any goods or services, whether or not any person has in fact been

misled, deceived or damaged thereby.”69

         425.    All parties are “person[s]” pursuant to W. Va. Code § 46A-6-102(2).

         426.    Defendants engaged in trade “trade” and “commerce” as defined in W. Va. Code

§ 46A-6-102(6).

         427.    Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions constituted unfair and deceptive practices based on the

definitional section of the West Virginia CPPA.

         428.    Defendants’ scheme caused damages to Plaintiffs and Class members that would

not have occurred had the Defendants not colluded with doctors to purposefully deceive

Plaintiffs and Class members.

         429.    The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,




   69
        W. VA. CODE ANN. § 46A-6-102(7) (West 2018).



                                                       89
            Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 90 of 96



inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

           430.    Pursuant to W. Va. Code § 46A-6-106, Plaintiffs, on behalf of themselves and

Class members, seek monetary relief against the defendants measured as the greater of (a) actual

damages in an amount to be determined at trial and (b) statutory damages in the amount of $200

per violation of the West Virginia CCPA for each plaintiff.

           431.    Plaintiffs, on behalf of themselves and Class members, also seek punitive

damages against Defendants because they carried out despicable conduct with willful and

conscious disregard of the rights of others, subjecting Plaintiffs to cruel and unjust hardship as a

result.

           432.    Plaintiffs are sending demand letters notifying Defendants of such claims for

relief pursuant to W. Va. § 46A-6-106(c) and will amend this complaint following such notice.

                                   COUNT THIRTY-EIGHT:
             VIOLATION OF WISCONSIN DECEPTIVE TRADE PRACTICES ACT (“WISCONSIN
                               DTPA”), WIS. STAT § 100.18

           433.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

           434.    This claim is brought by Plaintiffs pursuant to the Wisconsin DTPA, Wis. Stat.

§100.18.

           435.    Wis. Stat. §100.18(1) broadly prohibits a “representation or statement of fact

which is untrue, deceptive or misleading.”70

           436.    Plaintiffs, Class members, and Defendants are “person[s], firm[s], corporation[s],

or association[s]” for purposes of Wis. Stat. § 100.18(1).


    70
         WIS. STAT. ANN. § 100.18(1) (West 2018).



                                                    90
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 91 of 96



       437.     Plaintiffs and Class members are members of “the public” within the meaning of

Wis. Stat. § 100.18(1).

       438.     Insys encouraged its sales representatives to promote off-label use of Subsys by

targeting known high-volume opioid prescribers and doctors who treat patients with chronic pain

to prescribe Subsys for uses beyond “breakthrough cancer pain,” the sole purpose for which the

drug was approved by the FDA; provided benefits and kickbacks to doctors via sham Speaker

Programs to induce them to write unnecessary and/or off-label prescriptions of Subsys; and

established and used the Insys Reimbursement Center to help carry out Defendants’ fraudulent

scheme and deceive Plaintiffs and Class members into authorizing payments for Subsys

prescriptions. These and other actions display a scheme to fraudulently represent that patients

had a legitimate need for Subsys in order to seek reimbursement payments from Plaintiffs and

Class members.

       439.     The foregoing acts, omissions and practices directly, foreseeably and proximately

caused Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of,

inter alia, monies expended for Subsys prescriptions that they would not have paid but for

Insys’s conduct.

       440.     Plaintiffs and Class members are entitled to damages and other relief provided for

under Wis. Stat. § 100.18(11)(b)(2). Because Defendants’ conduct was committed knowingly

and/or intentionally, Plaintiffs are entitled to treble damages.

       441.     Plaintiffs also seek Court costs and attorneys’ fees under Wis. Stat. §

110.18(11)(b)(2).

                                    COUNT THIRTY-NINE:
                                    UNJUST ENRICHMENT
              (All States including District of Columbia, Except Ohio and Indiana)




                                                  91
           Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 92 of 96



          442.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          443.   To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

          444.   Defendants have unlawfully benefited from their sales of Subsys prescriptions

because of the unlawful and inequitable acts alleged in this Complaint. Defendants unlawfully

charged TPPs, which made purchases of or reimbursements for Subsys prescriptions they would

not have purchased or reimbursed but for Defendants’ unlawful conduct.

          445.   Defendants financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Plaintiffs and members of the Class.

          446.   Plaintiffs and members of the Class have conferred a direct benefit upon

Defendants in the form of significant payments of benefits based on claims and charges for

Subsys prescriptions to the economic detriment of Plaintiffs and the Class.

          447.   Defendants have been enriched by revenue resulting from Subsys prescriptions

while Plaintiffs have been impoverished by the payments made for Subsys prescriptions imposed

through Defendants’ unlawful conduct. Defendants’ enrichment and Plaintiffs’ impoverishment

are connected.

          448.   There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused impoverishment to Plaintiffs and the Class, because

Plaintiffs and the Class paid for Subsys prescriptions that inured to Defendants’ benefit, and it

would be inequitable for Defendants to retain any revenue gained from their unlawful charges.

          449.   Plaintiffs did not interfere with Defendants’ affairs in any manner that conferred

these benefits upon Defendants.




                                                  92
        Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 93 of 96



       450.    The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful charges arising from Defendants’ illegal and unfair

actions to charge for non-reimbursable Subsys prescriptions.

       451.    It would be futile for Plaintiffs and the Class to seek a remedy from any party

with whom they have privity of contract. Defendants have paid no consideration to any other

person for any of the unlawful benefits they received indirectly from Plaintiffs and the Class with

respect to Defendants’ sales of Subsys.

       452.    It would be futile for Plaintiffs and the Class to seek to exhaust any remedy

against the immediate intermediary in the chain of distribution from which they indirectly

purchased Subsys, as the intermediaries are not liable and cannot reasonably be expected to

compensate Plaintiffs and the Class for Defendants’ unlawful conduct.

       453.    The economic benefit of charges derived by Defendants through charging for

Subsys prescriptions is a direct and proximate result of Defendants’ unlawful practices.

       454.    The financial benefits derived by Defendants rightfully belong to Plaintiffs and

the Class, because Plaintiffs and the Class paid for Subsys prescriptions during the Class Period,

inuring to the benefit of Defendants.

       455.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states of the United States, except Ohio and Indiana, for

Defendants to be permitted to retain any of the charges for Subsys prescriptions derived from

Defendants’ unlawful, unfair, and/or unconscionable methods, acts, and trade practices alleged in

this Complaint.

       456.    Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiffs and the Class. Defendants consciously accepted the benefits.




                                                93
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 94 of 96



       457.    Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the Class all unlawful or inequitable proceeds they received from their sales of

Subsys prescriptions.

       458.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to indirect purchases of Subsys prescriptions by Plaintiffs and

the Class. Plaintiffs and the Class have no adequate remedy at law.

                                 VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs BCBSLA and HMO Louisiana, Inc., individually and on behalf

of the Class described herein, respectfully pray for the following relief:

           A. Certification of this action as a class action, pursuant to Fed. R. Civ. P. 23(a) and
              23(b)(3), appointment of Plaintiffs as representatives of the Class, and
              appointment of Plaintiffs’ counsel as Class Counsel;

           B. Entry of joint and several judgments against Defendants in favor of Plaintiffs and
              the Class;

           C. A finding that Defendants’ wrongful conduct alleged herein violated RICO,
              common law civil conspiracy and the consumer fraud and protection statutes and
              deceptive trade practices statutes set forth above, and an award for all measures of
              damages allowable under such statutes, in an amount to be determined at trial,
              plus costs of suit, including reasonable attorneys’ fees and litigation expenses;

           D. Granting to Plaintiffs and the Class equitable relief in the nature of disgorgement,
              restitution, and the creation of a constructive trust to remedy Defendants’ unjust
              enrichment;

           E. Granting to Plaintiffs and the Class an award for damages and, where applicable,
              treble, multiple, punitive, and/or other damages, in a such amount to be
              determined at trial and as provided by applicable law;

           F. Granting to Plaintiffs and the Class pre-judgment and post-judgment interest on
              all damages;

           G. Granting to Plaintiffs and the Class costs of suit, including reasonable attorneys’
              fees and litigation expenses as provided by law; and

           H. Granting to Plaintiffs and the Class all such other and further relief as necessary to
              correct Defendants’ unlawful conduct, and as the Court deems just and proper
              under the circumstances.


                                                 94
         Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 95 of 96



                                     IX.    JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully request a trial

by jury on all issues so triable.



Dated: December 10, 2018                           Respectfully submitted,

                                                   /s/ Lauren G. Barnes______
                                                    Thomas M. Sobol
                                                    Lauren Guth Barnes
                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                    55 Cambridge Parkway, Suite 301
                                                    Cambridge, MA 02142
                                                    Tel: (617) 482-3700
                                                    Fax: (617) 482-3003
                                                    tom@hbsslaw.com
                                                    lauren@hbsslaw.com

                                                   James R. Dugan, II
                                                   David S. Scalia
                                                   Doug Plymale
                                                   Bonnie Kendrick
                                                   THE DUGAN LAW FIRM, LLC
                                                   One Canal Place – Suite 1000
                                                   365 Canal Street
                                                   New Orleans, LA70130
                                                   Tel: 504-648-0180
                                                   Fax: 866-328-7670
                                                   jdugan@dugan-lawfirm.com
                                                   dscalia@dugan-lawfirm.com
                                                   dplymale@dugan-lawfirm.com
                                                   bonnie@dugan-lawfirm.com

                                                   Jayne Goldstein
                                                   SHEPHERD FINKELMAN MILLER &
                                                   SHAH LLP
                                                   1625 N. Commerce Parkway, Suite 320
                                                   Ft. Lauderdale, FL 33326
                                                   Tel: (954) 515-0123
                                                   Fax: 866-300-7367
                                                   jgoldstein@sfmslaw.com

                                                   James Shah
                                                   Natalie Finkelman Bennett
                                                   SHEPHERD FINKELMAN MILLER &
                                                   SHAH LLP
                                                   35 E. State Street
                                                   Media, PA 19063


                                                 95
Case 1:18-cv-12538-RGS Document 1 Filed 12/10/18 Page 96 of 96



                               Tel: (610) 891-9880
                               Fax: (866) 300-7367
                               jshah@sfmslaw.com
                               nfinkelman@sfmslaw.com

                               Attorneys for Plaintiffs and the Proposed
                               Class

                               Allison N. Pham
                               Jessica W. Chapman
                               Charles A. O’Brien
                               LOUISIANA HEALTH SERVICE &
                               INDEMNITY COMPANY D/B/A BLUE
                               CROSS AND BLUE SHIELD OF
                               LOUISIANA
                               5525 Reitz Avenue (70809)
                               P.O. Box 98029
                               Baton Rouge, Louisiana
                               70898-9029
                               Tel.: (225) 295-2199
                               Fax: (225) 297-2760
                               Allison.Pham@bcbsla.com
                               Jessica.Chapman@bcblsa.com
                               Andy.O’Brien@bcbsla.com


                               Attorneys for Louisiana Health Service &
                               Indemnity Company d/b/a Blue Cross and
                               Blue Shield of Louisiana and HMO
                               Louisiana, Inc.




                              96
